Exhibit 10.2

 

 

 

SALE AND SERVICING AGREEMENT

by and among

VOLKSWAGEN AUTO LOAN ENHANCED TRUST 2018-1,

as Issuer

VOLKSWAGEN AUTO LEASE/LOAN UNDERWRITTEN FUNDING, LLC,

as Seller

VW CREDIT, INC.,

as Servicer

and

CITIBANK, N.A.,

as Indenture Trustee

Dated as of July 3, 2018

 

 

 

 

      2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS AND USAGE

 

SECTION 1.1

  Definitions      1  

SECTION 1.2

  Other Interpretive Provisions      1  

ARTICLE II

 

CONVEYANCE OF TRANSFERRED ASSETS

  

SECTION 2.1

  Conveyance of Transferred Assets      2  

SECTION 2.2

  Representations and Warranties of the Seller Regarding the Transferred Assets
     2  

SECTION 2.3

  Representations and Warranties of the Seller as to each Receivable      3  

SECTION 2.4

  Repurchase Upon Breach      3  

SECTION 2.5

  Custody of Receivable Files      4  

ARTICLE III

 

ADMINISTRATION AND SERVICING OF RECEIVABLES AND TRUST PROPERTY

 

SECTION 3.1

  Duties of Servicer      6  

SECTION 3.2

  Collection of Receivable Payments      7  

SECTION 3.3

  Realization Upon Receivables      8  

SECTION 3.4

  Maintenance of Security Interests in Financed Vehicles      9  

SECTION 3.5

  Covenants of Servicer      9  

SECTION 3.6

  Purchase of Receivables Upon Breach      9  

SECTION 3.7

  Servicing Fee      10  

SECTION 3.8

  Servicer’s Certificate      10  

SECTION 3.9

  Annual Officer’s Certificate; Notice of Servicer Replacement Event      10  

SECTION 3.10

  Annual Registered Public Accounting Firm Attestation      10  

SECTION 3.11

  Servicer Expenses      11  

SECTION 3.12

  1934 Act Filings      11  

SECTION 3.13

  Noteholder Communication.      11  

ARTICLE IV

 

DISTRIBUTIONS; ACCOUNTS; STATEMENTS TO THE CERTIFICATEHOLDER AND THE NOTEHOLDERS

 

SECTION 4.1

  Establishment of Accounts      12  

SECTION 4.2

  Remittances      15  

SECTION 4.3

  Additional Deposits and Payments; Servicer Advances      15  

 

   -i-    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SECTION 4.4

  Distributions      16  

SECTION 4.5

  Net Deposits      17  

SECTION 4.6

  Statements to Certificateholder and Noteholders      17  

SECTION 4.7

  No Duty to Confirm      19  

ARTICLE V

 

THE SELLER

 

SECTION 5.1

  Representations and Warranties of Seller      19  

SECTION 5.2

  Liability of Seller; Indemnities      20  

SECTION 5.3

  Merger or Consolidation of, or Assumption of the Obligations of, Seller     
21  

SECTION 5.4

  Limitation on Liability of Seller and Others      22  

SECTION 5.5

  Seller May Own Notes      22  

SECTION 5.6

  Sarbanes-Oxley Act Requirements      22  

SECTION 5.7

  Compliance with Organizational Documents      22  

ARTICLE VI

 

THE SERVICER

 

SECTION 6.1

  Representations of Servicer      23  

SECTION 6.2

  Indemnities of Servicer      24  

SECTION 6.3

  Merger or Consolidation of, or Assumption of the Obligations of, Servicer     
25  

SECTION 6.4

  Limitation on Liability of Servicer and Others      25  

SECTION 6.5

  Delegation of Duties      26  

SECTION 6.6

  VCI Not to Resign as Servicer      26  

SECTION 6.7

  Servicer May Own Notes      26  

ARTICLE VII

 

REPLACEMENT OF SERVICER

 

SECTION 7.1

  Replacement of Servicer      26  

SECTION 7.2

  Notification to Noteholders      28  

ARTICLE VIII

 

OPTIONAL PURCHASE

 

SECTION 8.1

  Optional Purchase of Trust Estate      28  

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

SECTION 9.1

  Amendment      28  

SECTION 9.2

  Protection of Title      30  

SECTION 9.3

  Other Liens or Interests      31  

 

   -ii-    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SECTION 9.4

  Transfers Intended as Sale; Security Interest      31  

SECTION 9.5

  Notices, Etc      32  

SECTION 9.6

  Choice of Law      32  

SECTION 9.7

  Headings      32  

SECTION 9.8

  Counterparts      33  

SECTION 9.9

  Waivers      33  

SECTION 9.10

  Entire Agreement      33  

SECTION 9.11

  Severability of Provisions      33  

SECTION 9.12

  Binding Effect      33  

SECTION 9.13

  Acknowledgment and Agreement      33  

SECTION 9.14

  No Waiver; Cumulative Remedies      33  

SECTION 9.15

  Nonpetition Covenant      33  

SECTION 9.16

  Submission to Jurisdiction; Waiver of Jury Trial      34  

SECTION 9.17

  Limitation of Liability      34  

SECTION 9.18

  Third-Party Beneficiaries      35  

SECTION 9.19

  Information Requests      35  

SECTION 9.20

  Regulation AB      35  

SECTION 9.21

  Information to Be Provided by the Indenture Trustee      36  

SECTION 9.22

  Form 8-K Filings      37  

SECTION 9.23

  Indemnification      38  

SECTION 9.24

  Dispute Resolution      38  

SECTION 9.25

  Cooperation with Voting      41  

 

Appendix A   Definitions Schedule I   Representations and Warranties With
Respect to the Receivables Schedule II   Notice Addressees Exhibit A   Form of
Assignment pursuant to Sale and Servicing Agreement Exhibit B   Perfection
Representations, Warranties and Covenants Exhibit C   Servicing Criteria to be
Addressed in Indenture Trustee’s Assessment of Compliance Exhibit D   Form of
Indenture Trustee’s Annual Certification











 

   -iii-    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

SALE AND SERVICING AGREEMENT, dated as of July 3, 2018 (together with all
exhibits, schedules and appendices hereto and as from time to time amended,
supplemented or otherwise modified and in effect, this “Agreement”), by and
among VOLKSWAGEN AUTO LOAN ENHANCED TRUST 2018-1 (the “Issuer”), a Delaware
statutory trust, VOLKSWAGEN AUTO LEASE/LOAN UNDERWRITTEN FUNDING, LLC, a
Delaware limited liability company, as seller (the “Seller”), VW CREDIT, INC., a
Delaware corporation (“VCI”), as servicer (in such capacity, the “Servicer”),
and Citibank, N.A., a national banking association, as indenture trustee (the
“Indenture Trustee”).

WHEREAS, the Issuer desires to purchase from the Seller a portfolio of motor
vehicle receivables, including motor vehicle retail installment sales contracts
and/or installment loans that are secured by new and used automobiles, minivans
and sport utility vehicles;

WHEREAS, the Seller is willing to sell such portfolio of motor vehicle
receivables and related property to the Issuer; and

WHEREAS, VCI is willing to service such motor vehicle receivables and related
property on behalf of the Issuer;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

SECTION 1.1 Definitions. Except as otherwise specified herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A hereto, which also contains rules as to usage that are
applicable herein.

SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP (provided, that, to the extent that the definitions in this Agreement
and GAAP conflict, the definitions in this Agreement shall control); (b) terms
defined in Article 9 of the UCC as in effect in the relevant jurisdiction and
not otherwise defined in this Agreement are used as defined in that Article;
(c) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule, Appendix or Exhibit
are references to Articles, Sections, Schedules, Appendices and Exhibits in or
to this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” and all variations thereof means “including without
limitation”; (f) except as otherwise expressly provided herein, references to
any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; and (g) references to any
Person include that Person’s successors and assigns.

 

      2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

ARTICLE II

CONVEYANCE OF TRANSFERRED ASSETS

SECTION 2.1 Conveyance of Transferred Assets. In consideration of the Issuer’s
sale and delivery to, or upon the order of, the Seller of all of the Notes and
the Certificate on the Closing Date, the Seller does hereby irrevocably sell,
transfer, assign and otherwise convey to the Issuer without recourse (subject to
the obligations herein) all right, title and interest of the Seller, whether now
owned or hereafter acquired, in to and under the Transferred Assets, described
in an Assignment substantially in the form of Exhibit A delivered on the Closing
Date. The sale, transfer, assignment and conveyance made hereunder will not
constitute and is not intended to result in an assumption by the Issuer of any
obligation of the Seller or the Originator to the Obligors, the Dealers or any
other Person in connection with the Receivables or the other assets and
properties conveyed hereunder or any agreement, document or instrument related
thereto.

SECTION 2.2 Representations and Warranties of the Seller Regarding the
Transferred Assets. On the date hereof, the Seller hereby makes the following
representations and warranties to the Issuer. Such representations and
warranties will survive the conveyance of the Transferred Assets to the Issuer
pursuant to this Agreement and the Grant of the Transferred Assets by the Issuer
to the Indenture Trustee pursuant to the Indenture.

(a) The Receivables were selected using selection procedures that were not known
or intended by the Seller to be adverse to the Issuer.

(b) The Receivables and other Transferred Assets have been validly assigned by
the Seller to the Issuer.

(c) The information with respect to the Receivables transferred on the Closing
Date as set forth in the Schedule of Receivables was true and correct in all
material respects as of the Cut-Off Date.

(d) All filings (including, without limitation, UCC filings) necessary in any
jurisdiction to give the Issuer a first priority, validly perfected ownership
interest in the Receivables (other than the Related Security with respect
thereto, to the extent that an ownership interest therein cannot be perfected by
the filing of a financing statement), and to give the Indenture Trustee a first
priority perfected security interest therein, will be made within ten days of
the Closing Date.

(e) No Receivables are pledged, assigned, sold, subject to a security interest
or otherwise conveyed other than pursuant to the Transaction Documents. The
Seller has not authorized the filing of and is not aware of any financing
statements against the Seller that includes a description of collateral covering
any Receivable other than any financing statement relating to security interests
granted under the Transaction Documents or that have been or, prior to the
assignment of such Receivable hereunder, will be terminated, amended or
released. This Agreement creates a valid and continuing security interest in the
Receivables (other than the Related Security, with respect thereto, to the
extent that an ownership interest therein cannot be perfected by the filing of a
financing statement) in favor of the Issuer, which security interest is prior to
all other Liens (other than Permitted Liens) and is enforceable as such against
all other creditors and purchasers and assignees from the Seller.

 

   2    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

(f) Characterization of Receivables. Each Receivable constitutes either
“tangible chattel paper”, “electronic chattel paper”, an “account”, a
“promissory note” or a “payment intangible”, each as defined in the UCC.

(g) The representations and warranties regarding creation, perfection and
priority of security interests in the Transferred Assets, which are attached to
this Agreement as Exhibit B are true and correct to the extent that they are
applicable.

SECTION 2.3 Representations and Warranties of the Seller as to each Receivable.
The Seller hereby makes the representations and warranties set forth on Schedule
I as to the Receivables sold, transferred, assigned, and otherwise conveyed to
the Issuer under this Agreement on which such representations and warranties the
Issuer relies in acquiring the Receivables. The representations and warranties
as to each Receivable shall survive the sale of the Receivables to the Issuer
pursuant to this Agreement and the Grant of the Receivables by the Issuer to the
Indenture Trustee pursuant to the Indenture. Notwithstanding any statement to
the contrary contained herein or in any other Transaction Document, the Seller
shall not be required to notify any insurer with respect to any Insurance Policy
obtained by an Obligor or to notify any Dealer about any aspect of the
transaction contemplated by the Transaction Documents. Any inaccuracy in the
representations and warranties shall be deemed not to constitute a breach if
such inaccuracy does not affect the ability of the Issuer to receive or retain
payment in full on the Receivable.

SECTION 2.4 Repurchase Upon Breach. Upon discovery by any party hereto of a
breach of any of the representations and warranties set forth in Section 2.3
with respect to any Receivable at the time such representations and warranties
were made which breach materially and adversely affects the interests of the
Issuer or the Noteholders in such Receivable, the party discovering such breach
shall give prompt written notice thereof to the other parties hereto; provided,
that delivery of the Servicer’s Certificate shall be deemed to constitute prompt
notice by the Servicer, the Seller and the Issuer of such breach; provided,
further, that the failure to give such notice shall not affect any obligation of
the Seller hereunder. The Indenture Trustee need not investigate the facts
stated in a Servicer’s Certificate delivered in accordance with the foregoing
sentence. If the breach materially and adversely affects the interests of the
Issuer or the Noteholders in such Receivable, then the Seller shall either
(a) correct or cure such breach or (b) repurchase such Receivable from the
Issuer, in either case on or before the Payment Date following the end of the
Collection Period which includes the 60th day (or, if the Seller elects, an
earlier date) after the date that the Seller became aware or was notified of
such breach. Any such purchase by the Seller shall be at a price equal to the
Repurchase Price. In consideration for such repurchase, the Seller shall make
(or shall cause to be made) a payment to the Issuer equal to the Repurchase
Price by depositing such amount into the Collection Account prior to 11:00 a.m.,
New York City time on such date of repurchase, or earlier date, if elected by
the Seller. Upon payment of such Repurchase Price by the Seller, the Issuer and
the Indenture Trustee shall release and shall execute and deliver such
instruments of release, transfer or assignment, in each case without recourse or
representation, as shall be reasonably requested of it to vest in the Seller

 

   3    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

or its designee any Receivable and any related Purchased Assets repurchased
pursuant hereto. It is understood and agreed that the right to cause the Seller
to repurchase (or to enforce the obligations of VCI under the Purchase Agreement
to purchase) any Receivable as described above shall constitute the sole remedy
respecting such breach available to the Issuer and the Indenture Trustee.
Neither the Owner Trustee nor the Indenture Trustee will have any duty to
conduct an affirmative investigation as to the occurrence of any condition
requiring the repurchase of any Receivable pursuant to this Section 2.4.

SECTION 2.5 Custody of Receivable Files.

(a) Custody. To assure uniform quality in servicing the Receivables and to
reduce administrative costs, the Issuer and the Indenture Trustee, upon the
execution and delivery of this Agreement, hereby revocably appoint the Servicer,
and the Servicer hereby accepts such appointment, to act as the agent of the
Issuer and the Indenture Trustee as custodian of the following documents or
instruments, which are hereby or will hereby be constructively delivered to the
Indenture Trustee (or its agent or designee), as pledgee of the Issuer pursuant
to the Indenture with respect to each Receivable (but only to the extent
applicable to such Receivable and only to the extent held in tangible paper
form) (the “Receivable Files”):

 

  (i) the fully executed original of the motor vehicle retail installment sales
contract or promissory note and security agreement related to such Receivable
(with respect to tangible chattel paper) or an “authoritative copy” (as such
term is used in Section 9-105 of the UCC) of the Receivable (with respect to
electronic chattel paper), including any written amendments or extensions
thereto;

 

  (ii) the original credit application, an electronic image thereof, or a
photocopy thereof to the extent held in paper form;

 

  (iii) the original Certificate of Title or, if not yet received, evidence that
an application therefor has been submitted with the appropriate authority, a
guaranty of title from a Dealer or such other document (electronic or otherwise,
as used in the applicable jurisdiction) that the Servicer keeps on file, in
accordance with its Customary Servicing Practices, evidencing the security
interest of the Originator in the Financed Vehicle; provided, however, that in
lieu of being held in the Receivable File, the Certificate of Title may be held
by a third party service provider engaged by the Servicer to obtain or hold
Certificates of Title; and

 

  (iv) any and all other documents (whether tangible or electronic) that the
Servicer or the Seller keeps on file, in accordance with its Customary Servicing
Practices, relating to a Receivable, an Obligor or a Financed Vehicle.

The foregoing appointment of the Servicer is deemed to be made with due care.

 

   4    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

(b) Safekeeping. The Servicer, in its capacity as custodian, shall hold the
Receivable Files for the benefit of the Issuer and the Indenture Trustee, as
pledgee of the Issuer. In performing its duties as custodian, the Servicer shall
act in accordance with its Customary Servicing Practices. The Servicer will
promptly report to the Issuer and the Indenture Trustee any failure on its part
to hold a material portion of the Receivable Files and maintain its accounts,
records and computer systems as herein provided and promptly take appropriate
action to remedy any such failure. The Servicer may, in accordance with its
Customary Servicing Practices: (i) maintain all or a portion of the Receivable
Files in electronic form and (ii) maintain custody of all or any portion of the
Receivable Files with one or more of its agents or designees.

(c) Maintenance of and Access to Records. The Servicer will maintain each
Receivable File in the United States (it being understood that the Receivable
Files, or any part thereof, may be maintained at the offices of any Person to
whom the Servicer has delegated responsibilities in accordance with
Section 6.5). The Servicer will make available to the Issuer and the Indenture
Trustee or their duly authorized representatives, attorneys or auditors a list
of locations of the Receivable Files upon request. The Servicer will provide
access to the Receivable Files, and the related accounts records, and computer
systems maintained by the Servicer at such times as the Issuer or the Indenture
Trustee direct, but only upon reasonable notice and during the normal business
hours at the respective offices of the Servicer.

(d) Release of Documents. Upon written instructions from the Indenture Trustee,
the Servicer will release or cause to be released any document in the Receivable
Files to the Indenture Trustee, the Indenture Trustee’s agent or the Indenture
Trustee’s designee, as the case may be, at such place or places as the Indenture
Trustee may designate, as soon thereafter as is practicable. Any document so
released will be handled by the Indenture Trustee with due care and returned to
the Servicer for safekeeping as soon as the Indenture Trustee or its agent or
designee, as the case may be, has no further need therefor.

(e) Instructions; Authority to Act. All instructions from the Indenture Trustee
will be in writing and signed by an Authorized Officer of the Indenture Trustee,
and the Servicer will be deemed to have received proper instructions with
respect to the Receivable Files upon its receipt of such written instructions.

(f) Custodian’s Indemnification. Subject to Section 6.2, the Servicer as
custodian will indemnify the Issuer and the Indenture Trustee for any and all
liabilities, obligations, losses, compensatory damages, payments, costs, or
expenses of any kind whatsoever that may be imposed on, incurred by, or asserted
against the Issuer or the Indenture Trustee as the result of any improper act or
omission in any way relating to the maintenance and custody by the Servicer as
custodian of the Receivable Files; provided, however, that the Servicer will not
be liable (i) to the Issuer for any portion of any such amount resulting from
the willful misconduct, bad faith or negligence of the Indenture Trustee or the
Issuer or (ii) to the Indenture Trustee for any portion of any such amount
resulting from the failure of the Indenture Trustee, the Indenture Trustee’s
agent or the Indenture Trustee’s designee to handle with due care any
Certificate of Title or other document released to the Indenture Trustee or the
Indenture Trustee’s agent or designee pursuant to Section 2.5(d).

 

   5    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

(g) Effective Period and Termination. The Servicer’s appointment as custodian
will become effective as of the Cut-Off Date and will continue in full force and
effect until terminated pursuant to this Section. If VCI resigns as Servicer in
accordance with the provisions of this Agreement or if all of the rights and
obligations of the Servicer have been terminated under Section 7.1, the
appointment of the Servicer as custodian hereunder may be terminated by the
Indenture Trustee, or by the Noteholders of Notes evidencing not less than a
majority of the aggregate outstanding principal balance of the Outstanding
Notes, in the same manner as the Indenture Trustee or such Noteholders may
terminate the rights and obligations of the Servicer under Section 7.1. As soon
as practicable after any termination of such appointment, the Servicer will
deliver to the Indenture Trustee (or, at the direction of the Indenture Trustee,
to its agent) the Receivable Files and the related accounts and records
maintained by the Servicer at such place or places as the Indenture Trustee may
reasonably designate; provided, however, that with respect to authoritative
copies of the Receivables constituting electronic chattel paper, the Servicer,
as custodian, in its sole discretion, shall either (i) continue to hold any such
authoritative copies on behalf of the Issuer and the Indenture Trustee or the
Indenture Trustee’s agent or (ii) deliver copies of such authoritative copies
and destroy the authoritative copies maintained by the Servicer prior to its
termination such that such copy delivered to the Indenture Trustee or the
Indenture Trustee’s agent becomes the authoritative copy of the Receivable
constituting electronic chattel paper.

ARTICLE III

ADMINISTRATION AND SERVICING OF

RECEIVABLES AND TRUST PROPERTY

SECTION 3.1 Duties of Servicer.

(a) The Servicer is hereby appointed by the Issuer and authorized to act as
agent for the Issuer and in such capacity shall manage, service, administer and
make collections on the Receivables in accordance with its Customary Servicing
Practices, using the degree of skill and attention that the Servicer exercises
with respect to all comparable motor vehicle receivables that it services for
itself or others. The Servicer’s duties will include collection and posting of
all payments, responding to inquiries of Obligors on such Receivables,
investigating delinquencies, sending invoices or payment coupons to Obligors,
reporting any required tax information to Obligors, accounting for collections
and furnishing monthly and annual statements to the Indenture Trustee with
respect to distributions. The Servicer is not required under the Transaction
Documents to make any disbursements via wire transfer or otherwise on behalf of
an Obligor. There are no requirements under the Receivables or the Transaction
Documents for funds to be, and funds shall not be, held in trust for an Obligor.
No payments or disbursements shall be made by the Servicer on behalf of the
Obligor. The Servicer hereby accepts such appointment and authorization and
agrees to perform the duties of Servicer with respect to the Receivables set
forth herein.

(b) The Servicer will follow its Customary Servicing Practices and will have
full power and authority to do any and all things in connection with such
managing, servicing, administration and collection that it may deem necessary or
desirable. Without limiting the generality of the foregoing, the Servicer is
hereby authorized and empowered to execute and deliver, on behalf of itself, the
Issuer, the Owner Trustee, the Indenture Trustee, the Noteholders, the
Certificateholder, or any of them, any and all instruments of satisfaction or
cancellation, or partial or full release or discharge, and all other comparable
instruments, with respect to the

 

   6    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

Receivables or to the Financed Vehicles securing such Receivables. The Servicer
is hereby authorized to commence, in its own name or in the name of the Issuer,
a legal proceeding to enforce a Receivable or an Insurance Policy or to commence
or participate in any other legal proceeding (including a bankruptcy proceeding)
relating to or involving a Receivable, an Obligor, a Financed Vehicle or an
Insurance Policy. If the Servicer commences a legal proceeding to enforce a
Receivable or an Insurance Policy, the Issuer will thereupon be deemed to have
automatically assigned such Receivable or its rights under such Insurance Policy
to the Servicer solely for purposes of commencing or participating in any such
proceeding as a party or claimant, and the Servicer is authorized and empowered
by the Issuer to execute and deliver in the Servicer’s name any notices,
demands, claims, complaints, responses, affidavits or other documents or
instruments in connection with any such proceeding. If in any enforcement suit
or legal proceeding it is held that the Servicer may not enforce a Receivable or
Insurance Policy on the ground that it is not a real party in interest or a
holder entitled to enforce the Receivable or Insurance Policy, the Issuer will,
at the Servicer’s expense and direction, take steps to enforce the Receivable or
Insurance Policy, including bringing suit in its name or the name of the
Indenture Trustee. The Issuer will furnish the Servicer with any powers of
attorney and other documents reasonably necessary or appropriate to enable the
Servicer to carry out its servicing and administrative duties hereunder. The
Servicer, at its expense, will obtain on behalf of the Issuer all licenses, if
any, reasonably requested by the Seller to be held by the Issuer in connection
with ownership of the Receivables, and will make all filings and pay all fees as
may be required in connection therewith during the term hereof.

(c) The Servicer hereby agrees that upon its resignation and the appointment of
a successor Servicer hereunder, the Servicer will terminate its activities as
Servicer hereunder in accordance with Section 7.1, and, in any case, in a manner
which the Indenture Trustee reasonably determines will facilitate the transition
of the performance of such activities to such successor Servicer, and the
Servicer shall cooperate with and assist such successor Servicer.

SECTION 3.2 Collection of Receivable Payments.

(a) The Servicer will make reasonable efforts to collect all payments called for
under the terms and provisions of the Receivables as and when the same become
due in accordance with its Customary Servicing Practices. Subject to
Section 3.5, the Servicer may grant extensions, rebates, deferrals, amendments,
modifications or adjustments with respect to any Receivable in accordance with
its Customary Servicing Practices; provided, however, that if the Servicer
(i) extends the date for final payment by the Obligor of any Receivable beyond
the last day of the Collection Period preceding the latest Final Scheduled
Payment Date of any Notes issued under the Indenture or (ii) reduces the
Contract Rate or Outstanding Principal Balance with respect to any Receivable
other than as required by applicable law (including, without limitation, by the
Servicemembers Civil Relief Act) or court order, it will promptly purchase such
Receivable in the manner provided in Section 3.6 if such change in the
Receivable would materially and adversely affect the interests of the Issuer or
the Noteholders in such Receivable. The Servicer may in its discretion waive any
late payment charge or any other fees that may be collected in the ordinary
course of servicing a Receivable. The Servicer shall not be required to make any
advances of funds or guarantees regarding collections, cash flows or
distributions other than as set forth in Section 4.3(c). Payments on the
Receivables, including payoffs, made in accordance with the related
documentation for such Receivables, shall be posted to the Servicer’s Obligor
records in accordance with the Servicer’s Customary Servicing Practices. Such
payments shall be allocated to principal, interest or other items in accordance
with the related documentation for such Receivables.

 

   7    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

(b) Subject to the proviso of the second sentence of Section 3.2(a), the
Servicer and its Affiliates may engage in any marketing practice or promotion or
any sale of any products, goods or services to Obligors with respect to the
Receivables so long as such practices, promotions or sales are offered to
obligors of comparable motor vehicle receivables serviced by the Servicer for
itself and others, whether or not such practices, promotions or sales might
result in a decrease in the aggregate amount of payments on the Receivables,
prepayments or faster or slower timing of the payment of the Receivables.

(c) Notwithstanding anything in this Agreement to the contrary, the Servicer may
refinance any Receivable by accepting a new promissory note from the related
Obligor and deposit the full Outstanding Principal Balance of such Receivable
into the Collection Account. The receivable created by such refinancing shall
not be property of the Issuer. The Servicer and its Affiliates may also sell
insurance or debt cancellation products, including products which result in the
cancellation of some or all of the amount of a Receivable upon the death or
disability of the Obligor or any casualty with respect to the Financed Vehicle.

(d) Records documenting collection efforts shall be maintained during the period
a Receivable is delinquent in accordance with the Servicer’s Customary Servicing
Practices. Such records shall be maintained on at least a periodic basis that is
not less frequent than the Servicer’s Customary Servicing Practices, and
describe the entity’s activities in monitoring delinquent pool assets including,
for example, phone calls, letters and payment rescheduling plans in cases where
delinquency is deemed temporary (e.g., illness or unemployment) in accordance
with the Servicer’s Customary Servicing Practices.

SECTION 3.3 Realization Upon Receivables. On behalf of the Issuer, the Servicer
will use commercially reasonable efforts, consistent with its Customary
Servicing Practices, to repossess or otherwise convert the ownership of the
Financed Vehicle securing any Receivable as to which the Servicer has determined
eventual payment in full is unlikely unless it determines in its sole discretion
that repossession will not increase the Liquidation Proceeds by an amount
greater than the expense of such repossession or that the proceeds ultimately
recoverable with respect to such Receivable would be increased by forbearance.
The Servicer will follow such Customary Servicing Practices as it deems
necessary or advisable, which may include reasonable efforts to realize upon any
recourse to any Dealer and selling the Financed Vehicle at public or private
sale. The foregoing will be subject to the provision that, in any case in which
the Financed Vehicle has suffered damage, the Servicer shall not be required to
expend funds in connection with the repair or the repossession of such Financed
Vehicle unless it determines in its sole discretion that such repair and/or
repossession will increase the Liquidation Proceeds by an amount greater than
the amount of such expenses. The Servicer, in its sole discretion, may in
accordance with its Customary Servicing Practices sell any Receivable’s
deficiency balance. Net proceeds of any such sale allocable to the Receivable
will constitute Liquidation Proceeds, and the sole right of the Issuer and the
Indenture Trustee with respect to any such sold Receivables will be to receive
such Liquidation Proceeds. Upon such sale, the Servicer will mark its computer
records indicating that any such receivable sold is no longer a Receivable. The
Servicer is authorized to take any and all actions necessary or appropriate on
behalf of the Issuer to evidence the sale of the Receivable free from any Lien
or other interest of the Issuer or the Indenture Trustee.

 

   8    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

SECTION 3.4 Maintenance of Security Interests in Financed Vehicles. The Servicer
will, in accordance with its Customary Servicing Practices, take such steps as
are necessary to maintain perfection of the security interest created by each
Receivable in the related Financed Vehicle. The provisions set forth in this
Section are the sole requirements under the Transaction Documents with respect
to the maintenance of collateral or security on the Receivables. It is
understood that the Financed Vehicles are the collateral and security for the
Receivables, but that the Certificate of Title with respect to a Financed
Vehicle does not constitute collateral and merely evidences such security
interest. The Issuer hereby authorizes the Servicer to take such steps as are
necessary to re-perfect such security interest on behalf of the Issuer and the
Indenture Trustee in the event of the relocation of a Financed Vehicle or for
any other reason.

SECTION 3.5 Covenants of Servicer. Unless required by law or court order, the
Servicer will not release the Financed Vehicle securing each such Receivable
from the security interest granted by such Receivable in whole or in part except
(a) in the event of payment in full by or on behalf of the Obligor thereunder or
payment in full less a deficiency which the Servicer would not attempt to
collect in accordance with its Customary Servicing Practices, (b) in connection
with repossession or (c) except as may be required by an insurer in order to
receive proceeds from any Insurance Policy covering such Financed Vehicle.

SECTION 3.6 Purchase of Receivables Upon Breach. Upon discovery by any party
hereto of a breach of any of the covenants set forth in Section 3.2, 3.3, 3.4 or
3.5 with respect to any Receivable which materially and adversely affects the
interests of the Issuer or the Noteholders in such Receivable, the party
discovering such breach shall give prompt written notice thereof to the other
parties hereto; provided, that delivery of the Servicer’s Certificate shall be
deemed to constitute prompt notice by the Servicer and the Issuer of such
breach; provided, further, that the failure to give such notice shall not affect
any obligation of the Servicer hereunder. The Indenture Trustee need not
investigate the facts stated in a Servicer’s Certificate delivered in accordance
with the foregoing sentence. If the breach materially and adversely affects the
interests of the Issuer or the Noteholders in such Receivable, then the Servicer
shall either (a) correct or cure such breach or (b) purchase such Receivable
from the Issuer, in either case on or before the Payment Date following the end
of the Collection Period which includes the 60th day (or, if the Servicer
elects, an earlier date) after the date that the Servicer became aware or was
notified of such breach. Any such breach or failure will be deemed not to have a
material and adverse effect if such breach or failure does not affect the
ability of the Issuer to receive and retain timely payment in full on such
Receivable. Any such purchase by the Servicer shall be at a price equal to the
Repurchase Price. In consideration for such repurchase, the Servicer shall make
(or shall cause to be made) a payment to the Issuer equal to the Repurchase
Price by depositing such amount into the Collection Account prior to 11:00 a.m.,
New York City time on such date of purchase (or, if the Servicer elects, an
earlier date). Upon payment of such Repurchase Price by the Servicer, the Issuer
and the Indenture Trustee shall release and shall execute and deliver such
instruments of release, transfer or assignment, in each case without recourse or
representation, as shall be reasonably necessary to vest in the Servicer or its
designee any Receivable and related Purchased Assets purchased pursuant hereto.
It is understood and agreed that the obligation of the Servicer to purchase any
Receivable as described above shall constitute the sole remedy respecting such
breach available to the Issuer and the Indenture Trustee.

 

   9    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

SECTION 3.7 Servicing Fee. On each Payment Date, the Issuer shall pay to the
Servicer the Servicing Fee in accordance with Section 4.4 for the immediately
preceding Collection Period as compensation for its services. In addition, the
Servicer will be entitled to retain all Supplemental Servicing Fees. The
Servicer also will be entitled to receive investment earnings (net of investment
losses and expenses) on funds deposited in the Collection Account and the
Principal Distribution Account during each Collection Period.

SECTION 3.8 Servicer’s Certificate. On or before the Determination Date
preceding each Payment Date, the Servicer shall deliver to the Indenture Trustee
and each Paying Agent, with a copy to each of the Rating Agencies, a Servicer’s
Certificate containing all information necessary to make the payments, transfers
and distributions pursuant to Sections 4.3 and 4.4 on such Payment Date (and, if
applicable, Section 5.4 of the Indenture), together with the written statements
to be furnished by the Indenture Trustee to the Noteholders pursuant to
Section 4.6 hereof and Section 6.6 of the Indenture. At the sole option of the
Servicer, each Servicer’s Certificate may be delivered in electronic or hard
copy format.

SECTION 3.9 Annual Officer’s Certificate; Notice of Servicer Replacement Event.

(a) The Servicer will deliver to the Issuer with a copy to the Indenture
Trustee, on or before March 30 of each calendar year, beginning on March 30,
2019, an Officer’s Certificate (with appropriate insertions) providing such
information as is required under Item 1123 of Regulation AB.

(b) The Servicer will deliver to the Issuer, with a copy to the Indenture
Trustee, the Administrator and each Rating Agency promptly after having obtained
knowledge thereof, written notice in an Officer’s Certificate of any event which
with the giving of notice or lapse of time, or both, would become a Servicer
Replacement Event. Except to the extent set forth in this Section 3.9(b) and
Sections 7.2 and 9.22 of this Agreement and Section 3.12 of the Indenture, the
Transaction Documents do not require any policies or procedures to monitor any
performance or other triggers and events of default.

(c) The Servicer will deliver to the Issuer, on or before March 30 of each year,
beginning on March 30, 2019, a report regarding the Servicer’s assessment of
compliance with the Servicing Criteria during the immediately preceding calendar
year, including disclosure of any material instance of non-compliance identified
by the Servicer, as required under paragraph (b) of Rule 13a-18 and Rule 15d-18
of the Exchange Act and Item 1122 of Regulation AB.

SECTION 3.10 Annual Registered Public Accounting Firm Attestation. On or before
the 90th day following the end of each fiscal year, beginning with the fiscal
year ending 2019, the Servicer shall cause a firm of independent registered
public accountants (who may also render other services to the Servicer, the
Seller or their respective Affiliates) to furnish to the Issuer, with a copy to
the Indenture Trustee, the Servicer, and the Seller, each attestation report on
assessments of compliance with the Servicing Criteria with respect to the
Servicer or any

 

   10    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

Affiliate thereof during the related fiscal year delivered by such accountants
pursuant to paragraph (c) of Rule 13a-18 or Rule 15d-18 of the Exchange Act and
Item 1122 of Regulation AB. The certification required by this paragraph may be
replaced by any similar certification using other procedures or attestation
standards which are now or in the future in use by servicers of comparable
assets, or which otherwise comply with any rule, regulation, “no action” letter
or similar guidance promulgated by the Commission.

The Servicer, however, shall not be obligated to add as an addressee or reliance
party with respect to any report described above any Person who does not comply
with or agree to the required procedures of such firm of independent certified
public accountants, including but not limited to execution of engagement letters
or access letters regarding such reports.

SECTION 3.11 Servicer Expenses. The Servicer shall pay all expenses (other than
expenses described in the definition of Liquidation Proceeds) incurred by it in
connection with its activities hereunder, including fees, expenses, indemnities
and disbursements of the Indenture Trustee and the Owner Trustee (as more fully
described in Section 6.7 of the Indenture and Sections 8.1 and 8.2 of the Trust
Agreement) under the Transaction Documents, independent accountants, taxes
imposed on the Servicer and expenses incurred in connection with distributions
and reports to the Noteholders and the Certificateholder.

SECTION 3.12 1934 Act Filings. The Issuer hereby authorizes the Servicer and the
Seller, or either of them, to prepare, sign, certify and file any and all
reports, statements and information respecting the Issuer and/or the Notes
required to be filed pursuant to the Exchange Act, and the rules thereunder.

SECTION 3.13 Noteholder Communication.

(a) An Investor may send a request to the Seller at any time notifying the
Seller that such Investor would like to communicate with other Investors with
respect to an exercise of their rights under the terms of the Transaction
Documents. Each request must include (i) the name of the Investor making the
request, (ii) a statement to the effect that such Investor is interested in
communicating with other Investors with regard to the possible exercise of
rights under the Transaction Documents and (iii) a description of the method
other Investors may use to contact the requesting Investor. Additionally, in the
case of a requesting Note Owner, the Seller may require such Note Owner to
provide Verification Documents. An Investor that delivers a request under this
Section 3.13 will be deemed to have certified to the Issuer and the Servicer
that its request to communicate with other Investors relates solely to a
possible exercise of rights under the Transaction Documents and will not be used
for other purposes.

(b) The Seller shall include in each monthly distribution report on Form 10-D
any request that complies with the requirements of Section 3.13(a) hereof
received during the related Collection Period from an Investor to communicate
with other Investors related to the Investors exercising their rights under the
terms of the Transaction Documents. The Seller shall include in any such monthly
distribution report on Form 10-D (i) the name of the Investor making the
request, (ii) the date that the request was received, (iii) a statement to the
effect that the Issuer has received a request from such Investor stating that
such Investor is interested in communicating with other Investors with regard to
the possible exercise of rights under the Transaction Documents and (iv) a
description of the method other Investors may use to contact the requesting
Investor.

 

   11    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

ARTICLE IV

DISTRIBUTIONS; ACCOUNTS;

STATEMENTS TO THE CERTIFICATEHOLDER

AND THE NOTEHOLDERS

SECTION 4.1 Establishment of Accounts.

(a) The Servicer shall cause to be established:

 

  (i) For the benefit of the Noteholders, in the name of the Indenture Trustee,
an Eligible Account (the “Collection Account”), bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Noteholders, which Eligible Account shall be established by and maintained with
the Indenture Trustee or its designee. No checks shall be issued, printed or
honored with respect to the Collection Account.

 

  (ii) For the benefit of the Noteholders, in the name of the Indenture Trustee,
an Eligible Account (the “Principal Distribution Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Noteholders, which Eligible Account shall be established by and
maintained with the Indenture Trustee or its designee and which may be a
sub-account of the Collection Account. No checks shall be issued, printed or
honored with respect to the Principal Distribution Account.

 

  (iii) For the benefit of the Noteholders, in the name of the Indenture
Trustee, an Eligible Account (the “Reserve Account”), bearing a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Noteholders, which Eligible Account shall be established by and maintained
with the Indenture Trustee or its designee. No checks shall be issued, printed
or honored with respect to the Reserve Account.

(b) Funds on deposit in the Collection Account, the Reserve Account and the
Principal Distribution Account (collectively, the “Trust Accounts”) shall be
invested by the Indenture Trustee in Permitted Investments selected in writing
by the Servicer and of which the Servicer provides notification (pursuant to
standing instructions or otherwise); provided, that it is understood and agreed
that neither the Servicer, the Indenture Trustee nor the Issuer shall be liable
for any loss arising from such investment in Permitted Investments. All such
Permitted Investments shall be held by or on behalf of the Indenture Trustee as
secured party for the benefit of the Noteholders; provided, that on each Payment
Date all interest and other investment income (net of losses and investment
expenses) on funds on deposit in the Collection Account and the Principal
Distribution Account shall be distributed to the Servicer and shall not be
available to pay the distributions provided for in Section 4.4. All investments
of funds on

 

   12    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

deposit in the Trust Accounts shall mature so that such funds will be available
on the next Payment Date. No Permitted Investment shall be sold or otherwise
disposed of prior to its scheduled maturity unless a default occurs with respect
to such Permitted Investment and the Servicer directs the Indenture Trustee in
writing to dispose of such Permitted Investment.

(c) The Indenture Trustee shall possess all right, title and interest in all
funds on deposit from time to time in the Trust Accounts and in all proceeds
thereof and all such funds, investments and proceeds shall be part of the Trust
Estate. Except as otherwise provided herein, the Trust Accounts shall be under
the sole dominion and control of the Indenture Trustee for the benefit of the
Noteholders. If, at any time, any Trust Account ceases to be an Eligible
Account, the Servicer shall promptly notify the Indenture Trustee (unless such
Trust Account is an account with the Indenture Trustee) in writing and within 10
Business Days (or any longer period if the Rating Agency Condition is satisfied
with respect to such longer period) after becoming aware of the fact, establish
a new Trust Account as an Eligible Account and shall direct the Indenture
Trustee to transfer any cash and/or any investments to such new Trust Account.

(d) With respect to the Trust Account Property, the parties hereto agree that:

 

  (i) any Trust Account Property that consists of uninvested funds shall be held
solely in Eligible Accounts and, except as otherwise provided herein, each such
Eligible Account shall be subject to the exclusive custody and control of the
Indenture Trustee, and, except as otherwise provided in the Transaction
Documents, the Indenture Trustee or its designee shall have sole signature
authority with respect thereto;

 

  (ii) any Trust Account Property that constitutes Physical Property shall be
delivered to the Indenture Trustee or its designee, in accordance with paragraph
(a) of the definition of “Delivery” and shall be held, pending maturity or
disposition, solely by the Indenture Trustee or any such designee;

 

  (iii) any Trust Account Property that is an “uncertificated security” under
Article 8 of the UCC and that is not governed by clause (iv) below shall be
delivered to the Indenture Trustee or its designee in accordance with paragraph
(c) of the definition of “Delivery” and shall be maintained by the Indenture
Trustee or such designee, pending maturity or disposition, through continued
registration of the Indenture Trustee’s (or its designee’s) ownership of such
security on the books of the issuer thereof; and

 

  (iv)

any Trust Account Property that is an uncertificated security that is a
“book-entry security” (as such term is defined in Federal Reserve Bank Operating
Circular No. 7) held in a securities account at a Federal Reserve Bank and
eligible for transfer through the Fedwire® Securities Service operated by the
Federal Reserve System pursuant to Federal book-entry regulations shall be
delivered in accordance with paragraph (b) of the definition of “Delivery” and
shall be maintained by the Indenture Trustee

 

   13    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

  or its designee or a securities intermediary (as such term is defined in
Section 8-102(a)(14) of the UCC) acting solely for the Indenture Trustee or such
designee, pending maturity or disposition, through continued book-entry
registration of such Trust Account Property as described in such paragraph.

 

  (v) To the extent any Trust Account Property is credited to a securities
account, the account agreement establishing such securities account shall
provide that the account agreement is governed solely by the law of the State of
New York and that the law of the State of New York shall govern all issues
specified in Article 2(1) of the Hague Securities Convention; and such
institution acting as securities intermediary shall have at the time of entry of
the account agreement and shall continue to have at all relevant times one or
more offices (within the meaning of the Hague Securities Convention) in the
United States of America which satisfies the criteria provided in Article
4(1)(a) or (b) of the Hague Securities Convention.

(e) The Indenture Trustee, to the extent it is acting in the capacity of
securities intermediary with respect to Trust Account Property, represents,
warrants and covenants that:

 

  (i) it is a “securities intermediary,” as such term is defined in
Section 8-102(a)(14)(ii) of the relevant UCC, that in the ordinary course of its
business maintains “securities accounts” for others, as such term is used in
Section 8-501 of the relevant UCC, and an “intermediary” as defined in the Hague
Securities Convention;

 

  (ii) pursuant to Section 8-110(e)(1) of the relevant UCC for purposes of the
relevant UCC, the jurisdiction of the Indenture Trustee as securities
intermediary is the State of New York. Further, the law of the State of New York
shall govern all issues specified in Article 2(1) of the Hague Securities
Convention; and

 

  (iii) the Indenture Trustee has and shall continue to have at all relevant
times one or more offices (within the meaning of the Hague Securities
Convention) in the United States of America engaged in a business or other
regular activity of maintaining securities account.

(f) To the extent that there are any other agreements with the Indenture Trustee
governing the Trust Accounts, the parties agree that each and every such
agreement is hereby amended to provide that, with respect to the Trust Accounts,
the law applicable to all issues specified in Article 2(1) of the Hague
Securities Convention shall be the laws of the State of New York.

(g) Except for the Collection Account, the Reserve Account and the Principal
Distribution Account, there are no accounts required to be maintained under the
Transaction Documents.

 

   14    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

SECTION 4.2 Remittances. The Servicer shall deposit an amount equal to all
Collections into the Collection Account within two Business Days after
identification; provided, however, that if the Monthly Remittance Condition is
satisfied, then the Servicer shall not be required to deposit into the
Collection Account an amount equal to the Collections received during any
Collection Period until 11:00 a.m., New York City time, on the following Payment
Date, provided, further, that if the Collection Account is not maintained at the
Indenture Trustee, then deposits into the Collection Account shall be made on
the Business Day preceding each Payment Date (so long as the Monthly Remittance
Condition is met). The “Monthly Remittance Condition” shall be deemed to be
satisfied if (i) VCI is the Servicer, (ii) no Servicer Replacement Event has
occurred and is continuing and (iii) either (x) VCI has a short-term debt rating
of at least “A-1” from S&P and “F-1” from Fitch or (y) an entity with such
ratings has guaranteed the obligations of VCI under this Agreement.
Notwithstanding the foregoing, the Servicer may remit Collections to the
Collection Account on any other alternate remittance schedule (but not later
than the related Payment Date) if the Rating Agency Condition is satisfied with
respect to such alternate remittance schedule. Pending deposit into the
Collection Account, Collections may be commingled and used by the Servicer at
its own risk and are not required to be segregated from its own funds.

SECTION 4.3 Additional Deposits and Payments; Servicer Advances.

(a) On or prior to each Payment Date, the Servicer and the Seller will deposit
into the Collection Account the aggregate Repurchase Price with respect to
Repurchased Receivables purchased by the Servicer or the Seller, respectively,
on such Payment Date or during the related Collection Period and the Servicer
will deposit into the Collection Account all amounts, if any, to be paid under
Section 8.1 in connection with the Optional Purchase. All such deposits with
respect to a Payment Date will be made, in immediately available funds by 11:00
a.m., New York City time, on such Payment Date.

(b) The Indenture Trustee will, on each Payment Date, withdraw from the Reserve
Account the Reserve Account Excess Amount, if any, for such Payment Date and
deposit such amounts in the Collection Account in accordance with the Servicer’s
Certificate.

(c) On each Payment Date, the Servicer may in its sole discretion deposit into
the Collection Account prior to 11:00 a.m., New York City time, an advance in an
amount equal to the lesser of (a) any shortfall in the amounts available to make
the payments in clauses first through fifth of Section 4.4(a) and (b) the
aggregate scheduled monthly payments due on Receivables but not received during
and prior to the related Collection Period (an “Advance”); provided, however,
that the Servicer shall not be obligated to make any Advances. No Advances will
be made with respect to Defaulted Receivables.

(d) The Indenture Trustee will, on each Payment Date, withdraw from the Reserve
Account the Reserve Account Draw Amount and deposit such amount in the
Collection Account in accordance with the Servicer’s Certificate.

(e) On the Closing Date the Seller will deposit, or cause to be deposited from
proceeds of the sale of the Notes, into the Reserve Account an amount equal to
the Initial Reserve Account Deposit Amount.

 

   15    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

SECTION 4.4 Distributions.

(a) Prior to any acceleration of the Notes pursuant to Section 5.2 of the
Indenture, on each Payment Date, the Indenture Trustee (based on information
contained in, and as directed by, the Servicer’s Certificate delivered on or
before the related Determination Date pursuant to Section 3.8) shall make the
following deposits and distributions, to the extent of Available Funds, Advances
made on such Payment Date pursuant to Section 4.3(c) and the Reserve Account
Draw Amount, on deposit in the Collection Account for such Payment Date, in the
following order of priority:

 

  (i) first, to the Servicer (or any predecessor Servicer, if applicable) for
reimbursement of all outstanding Advances;

 

  (ii) second, to the Servicer, the Servicing Fee and all unpaid Servicing Fees
with respect to prior periods;

 

  (iii) third, pro rata, to the Owner Trustee, the Indenture Trustee and the
Asset Representations Reviewer, fees and expenses (including indemnification
amounts) due and owing under the Trust Agreement, the Indenture and the Asset
Representations Review Agreement, as applicable, which have not been previously
paid, provided, that the amounts payable pursuant to this clause shall be
limited to $275,000 per annum in the aggregate;

 

  (iv) fourth, to the Noteholders, the Accrued Note Interest for the related
Interest Period; provided, that if there are not sufficient funds available to
pay the entire amount of the Accrued Note Interest, the amounts available will
be applied to the payment of such interest on the Notes on a pro rata basis
based on the amount of interest owing;

 

  (v) fifth, to the Principal Distribution Account for distribution to the
Noteholders pursuant to Section 8.2(c) of the Indenture, the Principal
Distribution Amount;

 

  (vi) sixth, to the Reserve Account, any additional amounts required to
increase the amount on deposit in the Reserve Account up to the Specified
Reserve Account Balance;

 

  (vii) seventh, pro rata, to the Owner Trustee, the Indenture Trustee and the
Asset Representations Reviewer, all amounts due pursuant to clause third above
to the extent not paid in such clause;

 

  (viii) eighth, to or at the direction of the Certificateholder, any funds
remaining.

Notwithstanding any other provision of this Section 4.4, following the
occurrence and during the continuation of an Event of Default which has resulted
in an acceleration of the Notes, the Indenture Trustee shall apply all amounts
on deposit in the Collection Account pursuant to Section 5.4(b) of the
Indenture.

 

   16    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

(b) Upon and after any distribution to the Certificateholder of any amounts, the
Noteholders shall not have any rights in, or claims to, those amounts. After the
payment in full of the Notes and all other amounts payable under Section 4.4(a),
all Collections shall be paid to or in accordance with the instructions provided
from time to time by the Certificateholder.

SECTION 4.5 Net Deposits. If the Monthly Remittance Condition is satisfied, the
Servicer shall be permitted to deposit into the Collection Account only the net
amount distributable to Persons other than the Servicer and its Affiliates on
the Payment Date. The Servicer shall, however, account as if all of the deposits
and distributions described herein were made individually.

SECTION 4.6 Statements to Certificateholder and Noteholders. On or before each
Determination Date, the Servicer shall deliver to the Indenture Trustee and each
Paying Agent (with a copy to each Rating Agency and the Issuer), and on each
Payment Date the Indenture Trustee shall forward (or make available on its
website, as described below) to each Noteholder of record as of the most recent
Record Date, a statement setting forth for the Collection Period and Payment
Date relating to such Determination Date the following information (to the
extent applicable):

(a) the aggregate amount being paid on such Payment Date in respect of interest
on and principal of each Class of Notes;

(b) the Class A-1 Note Balance, the Class A-2-A Note Balance, the Class A-2-B
Note Balance, the Class A-3 Note Balance and the Class A-4 Note Balance in each
case after giving effect to payments on such Payment Date;

(c) (i) the amount on deposit in the Reserve Account and the Specified Reserve
Account Balance, each as of the beginning and end of the related Collection
Period, (ii) the amount deposited in the Reserve Account in respect of such
Payment Date, if any, (iii) the Reserve Account Draw Amount and the Reserve
Account Excess Amount, if any, to be withdrawn from the Reserve Account on such
Payment Date, (iv) the balance on deposit in the Reserve Account on such Payment
Date after giving effect to withdrawals therefrom and deposits thereto in
respect of such Payment Date and (v) the change in such balance from the
immediately preceding Payment Date;

(d) the Principal Distribution Amount for such Payment Date;

(e) the Net Pool Balance and the Note Factor as of the close of business on the
last day of the preceding Collection Period;

(f) the number of, and aggregate amount of monthly principal and interest
payments due on, the related Receivables which are delinquent as of the end of
the related Collection Period;

(g) the amount of the Servicing Fee to be paid to the Servicer with respect to
the related Collection Period and the amount of any unpaid Servicing Fees;

 

   17    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

(h) the amount of the Noteholders’ Interest Carryover Shortfall, if any, on such
Payment Date and the change in such amounts from the preceding Payment Date;

(i) the aggregate Repurchase Price with respect to Repurchased Receivables paid
by (i) the Servicer and (ii) the Seller with respect to the related Collection
Period;

(j) the amount of Advances, if any, on such Payment Date;

(k) the amount of Collections for the related Collection Period;

(l) the aggregate amount of proceeds received by the Servicer, net of
reimbursable out-of-pocket expenses, in respect of a Receivable which is a
Defaulted Receivable;

(m) the number and outstanding balance of Receivables for which the related
Financed Vehicle has been repossessed;

(n) the amount remaining of any Yield Supplement Overcollateralization Amount,
credit, or liquidity enhancement, if applicable;

(o) the Delinquency Percentage for the related Collection Period; and

(p) the Delinquency Trigger for such Payment Date.

Each amount set forth pursuant to paragraph (a) or (g) above relating to the
Notes shall be expressed as a dollar amount per $1,000 of the Initial Note
Balance of the Notes (or Class thereof).

No disbursements shall be made directly by the Servicer to a Noteholder, and the
Servicer shall not be required to maintain any investor record relating to the
posting of disbursements or otherwise.

The Indenture Trustee shall make available via the Indenture Trustee’s internet
website all reports or notices required to be provided by the Indenture Trustee
under this Section 4.6. Any information that is disseminated in accordance with
the provisions of this Section 4.6 shall not be required to be disseminated in
any other form or manner. The Indenture Trustee will make no representations or
warranties as to the accuracy or completeness of such documents and will assume
no responsibility therefor.

The Indenture Trustee’s internet website shall be initially located at
“www.sf.citidirect.com” or at such other address as shall be specified by the
Indenture Trustee from time to time in writing to the Noteholders, the Servicer,
the Issuer or any Paying Agent. In connection with providing access to the
Indenture Trustee’s internet website, the Indenture Trustee may require
registration and the acceptance of a disclaimer. The Indenture Trustee shall not
be liable for the dissemination of information in accordance with this
Agreement. The Indenture Trustee shall notify the Noteholders in writing of any
changes in the address of or means of access to the Internet website where the
reports are accessible.

 

   18    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

SECTION 4.7 No Duty to Confirm. The Indenture Trustee shall have no duty or
obligation to verify or confirm the accuracy of any of the information or
numbers set forth in the Servicer’s Certificate delivered by the Servicer to the
Indenture Trustee, and the Indenture Trustee shall be fully protected in relying
upon such Servicer’s Certificate.

ARTICLE V

THE SELLER

SECTION 5.1 Representations and Warranties of Seller. The Seller makes the
following representations and warranties as of the Closing Date on which the
Issuer will be deemed to have relied in acquiring the Transferred Assets. The
representations and warranties speak as of the execution and delivery of this
Agreement and will survive the conveyance of the Transferred Assets to the
Issuer and the pledge thereof by the Issuer to the Indenture Trustee pursuant to
the Indenture:

(a) Existence and Power. The Seller is a limited liability company validly
existing and in good standing under the laws of the State of Delaware and has,
in all material respects, all power and authority required to carry on its
business as it is now conducted. The Seller has obtained all necessary licenses
and approvals in each jurisdiction where the failure to do so would materially
and adversely affect the ability of the Seller to perform its obligations under
the Transaction Documents or affect the enforceability or collectibility of the
Receivables or any other part of the Transferred Assets.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Seller of each Transaction Document to which it is a party (i) have been
duly authorized by all necessary limited liability company action on the part of
the Seller and (ii) do not contravene or constitute a default under (A) any
applicable law, rule or regulation, (B) its organizational documents or (C) any
material agreement, contract, order or other instrument to which it is a party
or its property is subject (other than violations which do not affect the
legality, validity or enforceability of any of such agreements and which,
individually or in the aggregate, would not materially and adversely affect the
transactions contemplated by, or the Seller’s ability to perform its obligations
under, the Transaction Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Seller of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made and (iii) approvals, authorizations
or filings which, if not obtained or made, would not have a material adverse
effect on the enforceability or collectibility of the Receivables or any other
part of the Transferred Assets or would not materially and adversely affect the
ability of the Seller to perform its obligations under the Transaction
Documents.

(d) Binding Effect. Each Transaction Document to which the Seller is a party
constitutes the legal, valid and binding obligation of the Seller enforceable
against the Seller in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws affecting creditors’ rights
generally and, if applicable, the rights of creditors of limited liability
companies from time to time in effect or by general principles of equity.

 

   19    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

(e) Lien Filings. The Seller is not aware of any material judgment, ERISA or tax
lien filings against the Seller.

(f) No Proceedings. There are no actions, suits or proceedings pending or, to
the knowledge of the Seller, threatened against the Seller before or by any
Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents,
(iii) seek any determination or ruling that would materially and adversely
affect the performance by the Seller of its obligations under this Agreement or
any of the other Transaction Documents or the collectibility or enforceability
of the Receivables or (iv) relate to the Seller that would materially and
adversely affect the federal or Applicable Tax State income, excise, franchise
or similar tax attributes of the Notes.

(g) State of Organization; Name; No Changes. The Seller’s state of organization
is the State of Delaware. The Seller’s exact legal name is Volkswagen Auto
Lease/Loan Underwritten Funding, LLC. Seller has not changed its name whether by
amendment of its limited liability company agreement, by reorganization or
otherwise, and has not changed its state of organization, within the four months
preceding the Closing Date.

(h) Assignment. The Receivables and the other Transferred Assets have been
validly assigned by the Seller to the Issuer.

(i) Security Interests. The Seller has not authorized the filing of any
financing statements against the Seller that includes a description of
collateral covering any Receivable other than any financing statement relating
to security interests granted under the Transaction Documents or that have been
or, prior to the assignment of such Receivables hereunder, will be terminated,
amended or released. This Agreement creates a valid and continuing security
interest in the Receivables (other than the Related Security with respect
thereto, to the extent that an ownership interest therein cannot be perfected by
the filing of a financing statement) in favor of the Issuer which security
interest is prior to all other Liens (other than Permitted Liens) and is
enforceable as such against all other creditors of and purchasers and assignees
from the Seller.

SECTION 5.2 Liability of Seller; Indemnities. The Seller shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Seller under this Agreement, and hereby agrees to the
following:

(a) The Seller shall indemnify, defend and hold harmless the Issuer, the Owner
Trustee and the Indenture Trustee from and against any loss, liability or
expense incurred by reason of the Seller’s violation of federal or State
securities laws in connection with the registration or the sale of the Notes.

(b) The Seller will pay any and all taxes levied or assessed upon the Issuer or
upon all or any part of the Trust Estate.

 

   20    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

(c) Indemnification under this Section 5.2 will survive the resignation or
removal of the Owner Trustee or the Indenture Trustee and the termination of
this Agreement and will include, without limitation, reasonable fees and
expenses of counsel and expenses of litigation. If the Seller has made any
indemnity payments pursuant to this Section 5.2 and the Person to or on behalf
of whom such payments are made thereafter collects any of such amounts from
others, such Person will promptly repay such amounts to the Seller, without
interest.

(d) The Seller’s obligations under this Section 5.2 are obligations solely of
the Seller and will not constitute a claim against the Seller to the extent that
the Seller does not have funds sufficient to make payment of such obligations.
In furtherance of and not in derogation of the foregoing, the Issuer, the
Servicer, the Indenture Trustee and the Owner Trustee, by entering into or
accepting this Agreement, acknowledge and agree that they have no right, title
or interest in or to the Other Assets of the Seller. To the extent that,
notwithstanding the agreements and provisions contained in the preceding
sentence, the Issuer, the Servicer, the Indenture Trustee or the Owner Trustee
either (i) asserts an interest or claim to, or benefit from, Other Assets or
(ii) is deemed to have any such interest, claim to, or benefit in or from Other
Assets, whether by operation of law, legal process, pursuant to applicable
provisions of insolvency laws or otherwise (including by virtue of
Section 1111(b) of the Bankruptcy Code or any successor provision having similar
effect under the Bankruptcy Code), then the Issuer, the Servicer, the Indenture
Trustee or the Owner Trustee further acknowledges and agrees that any such
interest, claim or benefit in or from Other Assets is and will be expressly
subordinated to the indefeasible payment in full, which, under the terms of the
relevant documents relating to the securitization or conveyance of such Other
Assets, are entitled to be paid from, entitled to the benefits of, or otherwise
secured by such Other Assets (whether or not any such entitlement or security
interest is legally perfected or otherwise entitled to a priority of
distributions or application under applicable law, including insolvency laws,
and whether or not asserted against the Seller), including the payment of
post-petition interest on such other obligations and liabilities. This
subordination agreement will be deemed a subordination agreement within the
meaning of Section 510(a) of the Bankruptcy Code. The Issuer, the Servicer, the
Indenture Trustee and the Owner Trustee each further acknowledges and agrees
that no adequate remedy at law exists for a breach of this Section 5.2(d) and
the terms of this Section 5.2(d) may be enforced by an action for specific
performance. The provisions of this Section 5.2(d) will be for the third party
benefit of those entitled to rely thereon and will survive the termination of
this Agreement.

SECTION 5.3 Merger or Consolidation of, or Assumption of the Obligations of,
Seller. Any Person (i) into which the Seller may be merged or consolidated,
(ii) resulting from any merger, conversion, or consolidation to which the Seller
is a party, (iii) succeeding to the business of the Seller or (iv) more than 50%
of the voting stock or voting power and 50% or more of the economic equity of
which is owned directly or indirectly by Volkswagen AG, which Person in any of
the foregoing cases executes an agreement of assumption to perform every
obligation of the Seller under this Agreement, will be the successor to the
Seller under this Agreement without the execution or filing of any document or
any further act on the part of any of the parties to this Agreement.
Notwithstanding the foregoing, if the Seller enters into any of the foregoing
transactions and is not the surviving entity, (x) the Seller shall deliver to
the Indenture Trustee an Officer’s Certificate and an Opinion of Counsel each
stating that such merger, conversion, consolidation or succession and such
agreement of assumption comply with this Section 5.3 and that all conditions
precedent, if any, provided for in this Agreement relating

 

   21    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

to such transaction have been complied with and (y) the Seller will deliver to
the Indenture Trustee an Opinion of Counsel either (A) stating that, in the
opinion of such counsel, all financing statements and continuation statements
and amendments thereto have been executed and filed that are necessary fully to
preserve and protect the interest of the Issuer and the Indenture Trustee,
respectively, in the Receivables, and reciting the details of such filings or
(B) stating that, in the opinion of such counsel, no such action is necessary to
preserve and protect such interest. The Seller will provide notice of any
merger, conversion, consolidation, or succession pursuant to this Section 5.3 to
the Rating Agencies. Notwithstanding anything herein to the contrary, the
execution of the foregoing agreement of assumption and compliance with clauses
(x) and (y) of this Section 5.3 will be conditions to the consummation of any of
the transactions referred to in clauses (i), (ii) or (iii) of this Section 5.3
in which the Seller is not the surviving entity.

SECTION 5.4 Limitation on Liability of Seller and Others. The Seller and any
officer or employee or agent of the Seller may rely in good faith on the advice
of counsel or on any document of any kind, prima facie properly executed and
submitted by any Person respecting any matters arising hereunder. The Seller
will not be under any obligation to appear in, prosecute, or defend any legal
action that is not incidental to its obligations under this Agreement, and that
in its opinion may involve it in any expense or liability.

SECTION 5.5 Seller May Own Notes. The Seller, and any Affiliate of the Seller,
may in its individual or any other capacity become the owner or pledgee of Notes
with the same rights as it would have if it were not the Seller or an Affiliate
thereof, except as otherwise expressly provided herein or in the other
Transaction Documents. Except as set forth herein or in the other Transaction
Documents, Notes so owned by the Seller or any such Affiliate will have an equal
and proportionate benefit under the provisions of this Agreement and the other
Transaction Documents, without preference, priority, or distinction as among all
of the Notes. Unless all Notes are owned by the Issuer, the Seller, the
Servicer, the Administrator or any of their respective Affiliates, any Notes
owned by the Issuer, the Seller, the Servicer, the Administrator or any of their
respective Affiliates shall be disregarded with respect to the determination of
any request, demand, authorization, direction, notice, consent, vote or waiver
hereunder or under any other Transaction Document.

SECTION 5.6 Sarbanes-Oxley Act Requirements. To the extent any documents are
required to be filed or any certification is required to be made with respect to
the Issuer or the Notes pursuant to the Sarbanes-Oxley Act, the Issuer hereby
authorizes the Servicer and the Seller, or either of them, to prepare, sign,
certify and file any such documents or certifications on behalf of the Issuer.

SECTION 5.7 Compliance with Organizational Documents. The Seller shall comply
with its limited liability company agreement and other organizational documents.

 

   22    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

ARTICLE VI

THE SERVICER

SECTION 6.1 Representations of Servicer. The Servicer makes the following
representations and warranties as of the Closing Date on which the Issuer will
be deemed to have relied in acquiring the Transferred Assets. The
representations and warranties speak as of the execution and delivery of this
Agreement and will survive the conveyance of the Transferred Assets to the
Issuer and the pledge thereof by the Issuer to the Indenture Trustee pursuant to
the Indenture:

(a) Existence and Power. The Servicer is a corporation validly existing and in
good standing under the laws of Delaware and has, in all material respects, all
power and authority to carry on its business as it is now conducted. The
Servicer has obtained all necessary licenses and approvals in each jurisdiction
where the failure to do so would materially and adversely affect the ability of
the Servicer to perform its obligations under the Transaction Documents or
affect the enforceability or collectibility of the Receivables or any other part
of the Transferred Assets.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Servicer of the Transaction Documents to which it is a party (i) have
been duly authorized by all necessary action on the part of the Servicer and
(ii) do not contravene or constitute a default under (A) any applicable law,
rule or regulation, (B) its organizational documents or (C) any material
agreement, contract, order or other instrument to which it is a party or its
property is subject (other than violations which do not affect the legality,
validity or enforceability of any of such agreements and which, individually or
in the aggregate, would not materially and adversely affect the transactions
contemplated by, or the Servicer’s ability to perform its obligations under, the
Transaction Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Servicer of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made and (iii) approvals, authorizations
or filings which, if not obtained or made, would not have a material adverse
effect on the enforceability or collectibility of the Receivables or would not
materially and adversely affect the ability of the Servicer to perform its
obligations under the Transaction Documents.

(d) Binding Effect. Each Transaction Document to which the Servicer is a party
constitutes the legal, valid and binding obligation of the Servicer enforceable
against the Servicer in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws affecting creditors’ rights
generally and, if applicable, the rights of creditors of corporations from time
to time in effect or by general principles of equity.

(e) No Proceedings. There are no actions, suits or proceedings pending or, to
the knowledge of the Servicer, threatened against the Servicer before or by any
Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents,
(iii) seek any determination or ruling that would materially and adversely
affect the performance by the Servicer of its obligations under this Agreement
or any of the other Transaction Documents or (iv) relate to the Servicer that
would materially and adversely affect the federal or Applicable Tax State
income, excise, franchise or similar tax attributes of the Notes.

 

   23    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

(f) Fidelity Bond. The Servicer shall not be required to maintain a fidelity
bond or error and omissions policy.

SECTION 6.2 Indemnities of Servicer. The Servicer will be liable in accordance
herewith only to the extent of the obligations specifically undertaken by the
Servicer under this Agreement, and hereby agrees to the following:

(a) The Servicer will defend, indemnify and hold harmless the Issuer, the Owner
Trustee, the Indenture Trustee and the Seller from and against any and all
costs, expenses, losses, damages, claims and liabilities, arising out of or
resulting from the use, ownership or operation by the Servicer or any Affiliate
thereof of a Financed Vehicle.

(b) The Servicer will indemnify, defend and hold harmless the Issuer, the Owner
Trustee and the Indenture Trustee from and against any taxes that may at any
time be asserted against any such Person with respect to the transactions
contemplated herein or in the other Transaction Documents, if any, including,
without limitation, any sales, gross receipts, general corporation, tangible
personal property, privilege, or license taxes and costs and expenses in
defending against the same. For the avoidance of doubt, the Servicer will not
indemnify for any costs, expenses, losses, claims, damages or liabilities due to
the credit risk of the Obligor and for which reimbursement would constitute
recourse for uncollectible Receivables.

(c) The Servicer will indemnify, defend and hold harmless the Issuer, the Owner
Trustee, the Indenture Trustee and the Seller from and against any and all
costs, expenses, losses, claims, damages, and liabilities to the extent that
such cost, expense, loss, claim, damage, or liability arose out of, or was
imposed upon any such Person through, the negligence, willful misfeasance, or
bad faith (other than errors in judgment) of the Servicer in the performance of
its duties under this Agreement or any other Transaction Document to which it is
a party, or by reason of its failure to perform its obligations or of reckless
disregard of its obligations and duties under this Agreement or any other
Transaction Document to which it is a party; provided, however, that the
Servicer will not indemnify for any costs, expenses, losses, claims, damages or
liabilities arising from its breach of any covenant for which the repurchase of
the affected Receivables is specified as the sole remedy pursuant to
Section 3.6.

(d) The Servicer will compensate and indemnify the Owner Trustee to the extent
and subject to the conditions set forth in Sections 8.1 and 8.2 of the Trust
Agreement. The Servicer will compensate and indemnify the Indenture Trustee to
the extent and subject to the conditions set forth in Section 6.7 of the
Indenture, except to the extent that any cost, expense, loss, claim, damage or
liability arises out of or is incurred in connection with the performance by the
Indenture Trustee of the duties of a successor Servicer hereunder.

 

   24    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

(e) Indemnification under this Section 6.2 by VCI (or any successor thereto
pursuant to Section 7.1) as Servicer, with respect to the period such Person was
the Servicer, will survive the termination of such Person as Servicer or a
resignation by such Person as Servicer as well as the termination of this
Agreement and the Trust Agreement or the resignation or removal of the Owner
Trustee or the Indenture Trustee and will include reasonable fees and expenses
of counsel and expenses of litigation. If the Servicer has made any indemnity
payments pursuant to this Section 6.2 and the Person to or on behalf of whom
such payments are made thereafter collects any of such amounts from others, such
Person will promptly repay such amounts to the Servicer, without interest. The
indemnification obligations of VCI under the first sentence of this
Section 6.2(d) shall survive the resignation and removal of VCI as Servicer.

SECTION 6.3 Merger or Consolidation of, or Assumption of the Obligations of,
Servicer. Any Person (i) into which the Servicer may be merged or consolidated,
(ii) resulting from any merger, conversion, or consolidation to which the
Servicer is a party, (iii) succeeding to the business of the Servicer or (iv) of
which Volkswagen AG owns, directly or indirectly, more than 50% of the voting
stock or voting power and 50% or more of the economic equity, which Person in
any of the foregoing cases executes an agreement of assumption to perform every
obligation of the Servicer under this Agreement, will be the successor to the
Servicer under this Agreement without the execution or filing of any paper or
any further act on the part of any of the parties to this Agreement.
Notwithstanding the foregoing, if the Servicer enters into any of the foregoing
transactions and is not the surviving entity, (x) the Servicer shall deliver to
the Indenture Trustee an Officer’s Certificate and an Opinion of Counsel each
stating that such merger, conversion, consolidation, or succession and such
agreement of assumption comply with this Section 6.3 and that all conditions
precedent provided for in this Agreement relating to such transaction have been
complied with and (y) the Servicer will deliver to the Indenture Trustee an
Opinion of Counsel either (A) stating that, in the opinion of such counsel, all
financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary fully to preserve and protect the
interest of the Issuer and the Indenture Trustee, respectively, in the
Receivables, and reciting the details of such filings or (B) stating that, in
the opinion of such counsel, no such action is necessary to preserve and protect
such interests. The Servicer will provide notice of any merger, conversion,
consolidation or succession pursuant to this Section 6.3 to the Rating Agencies.

SECTION 6.4 Limitation on Liability of Servicer and Others.

(a) Neither the Servicer nor any of the directors or officers or employees or
agents of the Servicer will be under any liability to the Issuer, the Indenture
Trustee, the Owner Trustee, the Noteholders or the Certificateholder, except as
provided under this Agreement, for any action taken or for refraining from the
taking of any action pursuant to this Agreement or for errors in judgment;
provided, however, that this provision will not protect the Servicer or any such
Person against any liability that would otherwise be imposed by reason of
willful misfeasance or bad faith in the performance of duties or by reason of
its failure to perform its obligations or of reckless disregard of obligations
and duties under this Agreement, or by reason of negligence in the performance
of its duties under this Agreement (except for errors in judgment). The Servicer
and any director, officer or employee or agent of the Servicer may rely in good
faith on any Opinion of Counsel or on any Officer’s Certificate of the Seller or
certificate of auditors believed to be genuine and to have been signed by the
proper party in respect of any matters arising under this Agreement.

 

   25    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

(b) Except as provided in this Agreement, the Servicer will not be under any
obligation to appear in, prosecute or defend any legal action that is not
incidental to its duties to service the Receivables in accordance with this
Agreement, and that in its opinion may involve it in any expense or liability;
provided, however, that the Servicer may undertake any reasonable action that it
may deem necessary or desirable in respect of this Agreement and the rights and
duties of the parties to this Agreement and the interests of the Noteholders and
the Certificateholder under this Agreement. In such event, the legal expenses
and costs of such action and any liability resulting therefrom will be expenses,
costs and liabilities of the Servicer.

SECTION 6.5 Delegation of Duties. The Servicer may, at any time without notice
or consent, delegate (a) any or all of its duties (including, without
limitation, its duties as custodian) under the Transaction Documents to any of
its Affiliates or (b) specific duties to sub-contractors who are in the business
of performing such duties; provided, that no such delegation shall relieve the
Servicer of its responsibility with respect to such duties and the Servicer
shall remain obligated and liable to the Issuer and the Indenture Trustee for
its duties hereunder as if the Servicer alone were performing such duties. For
any servicing activities delegated to third parties in accordance with this
Section 6.5, the Servicer shall follow such policies and procedures to monitor
the performance of such third parties and compliance with such servicing
activities as the Servicer follows with respect to comparable motor vehicle
receivables serviced by the Servicer for its own account.

SECTION 6.6 VCI Not to Resign as Servicer. Subject to the provisions of Sections
6.3 and 6.5, VCI will not resign from the obligations and duties hereby imposed
on it as Servicer under this Agreement except upon determination that the
performance of its duties under this Agreement is no longer permissible under
applicable law. Notice of any such determination permitting the resignation of
VCI will be communicated to the Issuer and the Indenture Trustee at the earliest
practicable time (and, if such communication is not in writing, will be
confirmed in writing at the earliest practicable time) and any such
determination will be evidenced by an Opinion of Counsel to such effect
delivered to the Issuer and the Indenture Trustee concurrently with or promptly
after such notice. No such resignation will become effective until a successor
Servicer has (i) assumed the responsibilities and obligations of VCI as Servicer
and (ii) provided in writing the information reasonably requested by the Seller
to comply with its reporting obligation under the Exchange Act with respect to a
replacement Servicer.

SECTION 6.7 Servicer May Own Notes. The Servicer, and any Affiliate of the
Servicer, may, in its individual or any other capacity, become the owner or
pledgee of Notes with the same rights as it would have if it were not the
Servicer or an Affiliate thereof, except as otherwise expressly provided herein
or in the other Transaction Documents. Except as set forth herein or in the
other Transaction Documents, Notes so owned by or pledged to the Servicer or
such Affiliate will have an equal and proportionate benefit under the provisions
of this Agreement, without preference, priority or distinction as among all of
the Notes.

ARTICLE VII

REPLACEMENT OF SERVICER

SECTION 7.1 Replacement of Servicer.

 

   26    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

(a) If a Servicer Replacement Event shall have occurred and be continuing, the
Indenture Trustee shall, at the direction of Holders of at least 66 2/3% of the
aggregate outstanding principal balance of the Outstanding Notes, by notice
given to the Servicer, the Owner Trustee, the Issuer, the Administrator and the
Noteholders, terminate the rights and obligations of the Servicer under this
Agreement with respect to the Receivables. In the event the Servicer is removed
or resigns as Servicer with respect to servicing the Receivables, the Indenture
Trustee shall appoint a successor Servicer. Upon the Servicer’s receipt of
notice of termination the predecessor Servicer will continue to perform its
functions as Servicer under this Agreement only until the date specified in such
termination notice or, if no such date is specified in such termination notice,
until receipt of such notice. If a successor Servicer has not been appointed at
the time when the predecessor Servicer ceases to act as Servicer in accordance
with this Section, the Indenture Trustee without further action will
automatically be appointed the successor Servicer. Notwithstanding the above,
the Indenture Trustee, if it is legally unable or is unwilling to so act, will
appoint, or petition a court of competent jurisdiction to appoint, a successor
Servicer. Any successor Servicer shall be an established institution having a
net worth of not less than $100,000,000 and whose regular business includes the
servicing of comparable motor vehicle receivables having an aggregate
outstanding principal balance of not less than $50,000,000.

(b) Noteholders holding not less than a majority of the aggregate outstanding
principal balance of the Outstanding Notes may waive any Servicer Replacement
Event. Upon any such waiver, such Servicer Replacement Event shall cease to
exist and be deemed to have been cured and not to have occurred for every
purpose of this Agreement, but no such waiver shall extend to any prior,
subsequent or other Servicer Replacement Event or impair any right consequent
thereto.

(c) If replaced, the Servicer agrees that it will use commercially reasonable
efforts to effect the orderly and efficient transfer of the servicing of the
Receivables to a successor Servicer. All reasonable costs and expenses incurred
in connection with transferring the Receivable Files to the successor Servicer
and all other reasonable costs and expenses incurred in connection with the
transfer to the successor Servicer related to the performance by the Servicer
hereunder will be paid by the predecessor Servicer upon presentation of
reasonable documentation of such costs and expenses.

(d) Upon the effectiveness of the assumption by the successor Servicer of its
duties pursuant to this Section 7.1, the successor Servicer shall be the
successor in all respects to the Servicer in its capacity as Servicer under this
Agreement with respect to the Receivables, and shall be subject to all the
responsibilities, duties and liabilities relating thereto, except with respect
to the obligations of the predecessor Servicer that survive its termination as
Servicer, including indemnification obligations as set forth in Section 6.2(e).
In such event, the Indenture Trustee and the Owner Trustee are hereby authorized
and empowered to execute and deliver, on behalf of the predecessor Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such termination and replacement of the Servicer, whether to
complete the transfer and endorsement of the Receivables and related documents,
or otherwise. No Servicer shall resign or be relieved of its duties under this
Agreement, as Servicer of the Receivables, until a newly appointed Servicer for
the Receivables shall have assumed the responsibilities and obligations of the
resigning or terminated Servicer under this Agreement, except as set forth in
Section 7.1(a).

 

   27    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

(e) In connection with such appointment, the Indenture Trustee may make such
arrangements for the compensation of the successor Servicer out of Available
Funds as it and such successor Servicer will agree; provided, however, that no
such compensation will be in excess of the amount paid to the predecessor
Servicer under this Agreement.

(f) The predecessor Servicer shall be entitled to receive reimbursement for any
outstanding Advances made with respect to the Receivables to the extent funds
are available therefor in accordance with Section 4.4.

SECTION 7.2 Notification to Noteholders. Upon any termination of, or appointment
of a successor to, the Servicer pursuant to this Article VII, the Indenture
Trustee will give prompt written notice thereof to the Owner Trustee, the
Issuer, the Administrator, the Asset Representations Reviewer and to the
Noteholders at their respective addresses of record.

ARTICLE VIII

OPTIONAL PURCHASE

SECTION 8.1 Optional Purchase of Trust Estate. If VCI is the Servicer, then the
Servicer shall have the right at its option (the “Optional Purchase”) to
purchase the Trust Estate (other than the Reserve Account) from the Issuer on
any Payment Date if the Net Pool Balance as of the last day of the related
Collection Period is less than or equal to 10% of the Net Pool Balance as of the
Cut-Off Date. The purchase price for the Trust Estate (other than the Reserve
Account) shall equal the aggregate outstanding principal balance of the Notes
plus accrued and unpaid interest thereon (after giving effect to all
distributions pursuant to Section 4.4(a) on that Payment Date) at the applicable
Interest Rate up to but excluding the Redemption Date (the “Optional Purchase
Price”), which amount shall be deposited by the Servicer into the Collection
Account on the Redemption Date. If VCI, as Servicer, exercises the Optional
Purchase, the Notes shall be redeemed and in each case in whole but not in part
on the related Payment Date for the Redemption Price.

ARTICLE IX

MISCELLANEOUS PROVISIONS

SECTION 9.1 Amendment.

(a) Any term or provision of this Agreement may be amended by the Seller and the
Servicer without the consent of the Indenture Trustee, any Noteholder, the
Issuer, the Owner Trustee or any other Person subject to the satisfaction of one
of the following conditions:

 

  (i) the Seller or the Servicer delivers an Opinion of Counsel to the Indenture
Trustee to the effect that such amendment will not materially and adversely
affect the interests of the Noteholders;

 

   28    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

  (ii) the Seller or the Servicer delivers an Officer’s Certificate of the
Seller or Servicer, respectively, to the Indenture Trustee to the effect that
such amendment will not materially and adversely affect the interests of the
Noteholders; or

 

  (iii) the Rating Agency Condition is satisfied with respect to such amendment
and the Seller or the Servicer notifies the Indenture Trustee in writing that
the Rating Agency Condition is satisfied with respect to such amendment;

provided, that no amendment shall be effective which affects the rights,
protections or duties of the Indenture Trustee or the Owner Trustee without the
prior written consent of such Person.

(b) This Agreement (including Appendix A) may also be amended from time to time
by Seller, Servicer and the Indenture Trustee, with the consent of the
Noteholders evidencing not less than a majority of the aggregate outstanding
principal balance of the Outstanding Notes, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of the Noteholders;
provided, that no such amendment shall (i) reduce the interest rate or principal
amount of any Note or change or delay the Final Scheduled Payment Date of any
Note without the consent of the Holder of such Note or (ii) reduce the
percentage of the aggregate outstanding principal balance of the Outstanding
Notes, the consent of which is required to consent to any matter without the
consent of the Holders of at least the percentage of the Note Balance which were
required to consent to such matter before giving effect to such amendment. It
will not be necessary for the consent of Noteholders to approve the particular
form of any proposed amendment or consent, but it will be sufficient if such
consent approves the substance thereof. The manner of obtaining such consents
(and any other consents of Noteholders provided for in this Agreement) and of
evidencing the authorization of the execution thereof by Noteholders will be
subject to such reasonable requirements as the Indenture Trustee may prescribe,
including the establishment of record dates pursuant to the Note Depository
Agreement.

(c) Prior to the execution of any such amendment, the Servicer shall provide
written notification of the substance of such amendment to each Rating Agency;
and promptly after the execution of any such amendment, the Servicer (i) shall
furnish a copy of such amendment to each Rating Agency and the Indenture Trustee
and (ii) if this Agreement is amended in accordance with clauses (i) or (ii) of
Section 9.1(a), shall furnish a copy of such Opinion of Counsel or Officer’s
Certificate, as the case may be, to each of the Rating Agencies.

(d) Prior to the execution of any amendment to this Agreement, the Seller, the
Owner Trustee and the Indenture Trustee shall be entitled to receive and
conclusively rely upon an Opinion of Counsel stating that the execution of such
amendment is authorized or permitted by this Agreement and that all conditions
precedent to the execution and delivery of such amendment have been satisfied.
The Owner Trustee and the Indenture Trustee may, but shall not be obligated to,
enter into or execute on behalf of the Issuer any such amendment which adversely
affects the Owner Trustee’s or the Indenture Trustee’s, as applicable, own
rights, duties or immunities under this Agreement.

 

   29    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

SECTION 9.2 Protection of Title.

(a) The Seller shall authorize and file such financing statements and cause to
be authorized and filed such continuation and other statements, all in such
manner and in such places as may be required by law fully to preserve, maintain
and protect the interest of the Issuer and the Indenture Trustee under this
Agreement in the Receivables (other than any Related Security with respect
thereto, to the extent that the interest of the Issuer or the Indenture Trustee
therein cannot be perfected by the filing of a financing statement). The Seller
shall deliver (or cause to be delivered) to the Issuer file-stamped copies of,
or filing receipts for, any document filed as provided above.

(b) None of the Issuer, the Seller or the Servicer shall change its name,
identity, organizational structure or jurisdiction of organization in any manner
that would make any financing statement or continuation statement filed by the
Seller in accordance with paragraph (a) above “seriously misleading” within the
meaning of Sections 9-506, 9-507 or 9-508 of the UCC, unless it shall have given
the Issuer and the Indenture Trustee at least five days’ prior written notice
thereof and, to the extent necessary, has promptly filed amendments to
previously filed financing statements or continuation statements described in
paragraph (a) above (or shall have made arrangements to take such action
substantially simultaneously with such change, if it is not practicable to take
such action in advance).

(c) The Seller shall give the Issuer and the Indenture Trustee at least five
days’ prior written notice of any change of location of the Seller for purposes
of Section 9-307 of the UCC and shall have taken all action prior to making such
change (or shall have made arrangements to take such action substantially
simultaneously with such change, if it is not practicable to take such action in
advance) reasonably necessary or advisable to amend all previously filed
financing statements or continuation statements described in paragraph
(a) above.

(d) The Servicer shall maintain (or shall cause its Sub-Servicer to maintain) in
accordance with its Customary Servicing Practices accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time the status of such Receivable, including payments
and recoveries made and payments owing (and the nature of each) and
(ii) reconciliation between payments or recoveries on (or with respect to) each
Receivable and the amounts from time to time deposited in the Collection Account
in respect of such Receivable.

(e) The Servicer shall maintain (or shall cause its Sub-Servicer to maintain)
its computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of the
Issuer in such Receivable and that such Receivable is owned by the Issuer and
has been pledged to the Indenture Trustee pursuant to the Indenture. Indication
of the Issuer’s interest in a Receivable shall not be deleted from or modified
on such computer systems until, and only until, the related Receivable shall
have been paid in full, repurchased by the Seller pursuant to Section 2.4
hereof, repurchased by VCI pursuant to Section 3.4 of the Purchase Agreement or
purchased by the Servicer in accordance with Section 3.6 hereof.

 

   30    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

(f) If at any time the Servicer shall propose to sell, grant a security interest
in or otherwise transfer any interest in motor vehicle receivables to any
prospective purchaser, lender or other transferee, the Servicer shall give to
such prospective purchaser, lender or other transferee computer tapes, records
or printouts (including any restored from backup archives) that, if they shall
refer in any manner whatsoever to any Receivable, shall indicate clearly that
such Receivable has been sold and is owned by the Issuer and has been pledged to
the Indenture Trustee.

(g) The Servicer, upon receipt of reasonable prior notice, shall permit the
Indenture Trustee, the Owner Trustee and their respective agents at any time
during normal business hours to inspect, audit and, to the extent permitted by
applicable law, make copies of and abstracts from Servicer’s (or any
Sub-Servicer’s) records regarding any Receivable.

(h) Upon request, the Servicer shall furnish to the Issuer or to the Indenture
Trustee, within thirty Business Days, a list of all Receivables (by contract
number and name of Obligor) then owned by the Issuer, together with a
reconciliation of such list to each of the Servicer’s Certificates furnished
before such request indicating removal of Receivables from the Issuer.

SECTION 9.3 Other Liens or Interests. Except for the conveyances and grants of
security interests pursuant to this Agreement and the other Transaction
Documents, the Seller shall not sell, pledge, assign or transfer the Receivables
or other property transferred to the Issuer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien (other than Permitted Liens)
on any interest therein, and the Seller shall defend the right, title and
interest of the Issuer in, to and under such Receivables and other property
transferred to the Issuer against all claims of third parties claiming through
or under the Seller.

SECTION 9.4 Transfers Intended as Sale; Security Interest.

(a) Each of the parties hereto expressly intends and agrees that the transfers
contemplated and effected under this Agreement are complete and absolute sales
and transfers rather than pledges or assignments of only a security interest and
shall be given effect as such for all purposes. It is further the intention of
the parties hereto that the Receivables and related Transferred Assets shall not
be part of the Seller’s estate in the event of a bankruptcy or insolvency of the
Seller. The sales and transfers by the Seller of Receivables and related
Transferred Assets hereunder are and shall be without recourse to, or
representation or warranty (express or implied) by, the Seller, except as
otherwise specifically provided herein. The limited rights of recourse specified
herein against the Seller are intended to provide a remedy for breach of
representations and warranties relating to the condition of the property sold,
rather than to the collectibility of the Receivables.

(b) Notwithstanding the foregoing, in the event that the Receivables and other
Transferred Assets are held to be property of the Seller, or if for any reason
this Agreement is held or deemed to create indebtedness or a security interest
in the Receivables and other Transferred Assets, then it is intended that:

 

  (i) This Agreement shall be deemed to be a security agreement within the
meaning of Articles 8 and 9 of the New York UCC and the UCC of any other
applicable jurisdiction;

 

   31    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

  (ii) The conveyance provided for in Section 2.1 shall be deemed to be a grant
by the Seller of, and the Seller hereby grants to the Issuer, a security
interest in all of its right (including the power to convey title thereto),
title and interest, whether now owned or hereafter acquired, in and to the
Receivables and other Transferred Assets, to secure such indebtedness and the
performance of the obligations of the Seller hereunder;

 

  (iii) The possession by the Issuer, or the Servicer as the Issuer’s agent, of
the Receivable Files and any other property as constitute instruments, money,
negotiable documents or chattel paper shall be deemed to be “possession by the
secured party” or possession by the purchaser or a person designated by such
purchaser, for purposes of perfecting the security interest pursuant to the New
York UCC and the UCC of any other applicable jurisdiction; and

 

  (iv) Notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Issuer for the purpose of perfecting such
security interest under applicable law.

SECTION 9.5 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by facsimile, and addressed in each case as set forth on Schedule II
hereto or at such other address as shall be designated in a written notice to
the other parties hereto. Any notice required or permitted to be mailed to a
Noteholder shall be given by first class mail, postage prepaid, at the address
of such Noteholder as shown in the Note Register. Delivery shall occur only upon
receipt or reported tender of such communication by an officer of the recipient
entitled to receive such notices located at the address of such recipient for
notices hereunder; provided, however, that any notice to a Noteholder mailed
within the time prescribed in this Agreement shall be conclusively presumed to
have been duly given, whether or not the Noteholder shall receive such notice.

SECTION 9.6 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

SECTION 9.7 Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

 

   32    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

SECTION 9.8 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

SECTION 9.9 Waivers. No failure or delay on the part of the Servicer, the
Seller, the Issuer or the Indenture Trustee in exercising any power or right
hereunder (to the extent such Person has any power or right hereunder) shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on any party hereto
in any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by any party hereto under this Agreement
shall, except as may otherwise be stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval under this
Agreement shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

SECTION 9.10 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

SECTION 9.11 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

SECTION 9.12 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time as the parties hereto shall agree.

SECTION 9.13 Acknowledgment and Agreement. By execution below, the Seller
expressly acknowledges and consents to the pledge, assignment and Grant of a
security interest in the Receivables and the other Transferred Assets by the
Issuer to the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders. In addition, the Seller hereby acknowledges and agrees that for so
long as the Notes are outstanding, the Indenture Trustee will have the right to
exercise all powers, privileges and claims of the Issuer under this Agreement in
the event that the Issuer shall fail to exercise the same.

SECTION 9.14 No Waiver; Cumulative Remedies. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

SECTION 9.15 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party

 

   33    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

shall not authorize any Bankruptcy Remote Party to commence a voluntary
winding-up or other voluntary case or other Proceeding seeking liquidation,
reorganization or other relief with respect to such Bankruptcy Remote Party or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect in any jurisdiction or seeking the appointment of an administrator, a
trustee, receiver, liquidator, custodian or other similar official with respect
to such Bankruptcy Remote Party or any substantial part of its property or to
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other Proceeding commenced against such
Bankruptcy Remote Party, or to make a general assignment for the benefit of, its
creditors generally, any party hereto or any other creditor of such Bankruptcy
Remote Party, and (ii) such party shall not commence or join with any other
Person in commencing any Proceeding against such Bankruptcy Remote Party under
any bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction. This Section shall survive the
termination of this Agreement.

SECTION 9.16 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought and maintained in
such courts and waives any objection that it may now or hereafter have to the
venue of such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 9.5;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any action, proceeding or counterclaim
based on, or arising out of, under or in connection with this Agreement, any
other Transaction Document, or any matter arising hereunder or thereunder.

SECTION 9.17 Limitation of Liability.

(a) Notwithstanding anything contained herein to the contrary, (a) this
Agreement has been executed and delivered by Deutsche Bank Trust Company
Delaware, not in its individual capacity but solely as Owner Trustee (b) each of
the representations, undertakings and agreements herein made on the part of the
Owner Trustee and the Issuer is made and intended not as personal
representations, undertakings and agreements by Deutsche Bank Trust Company
Delaware but is made and intended for the purpose of binding only the Issuer,
(c) nothing herein

 

   34    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

contained shall be construed as creating any liability on Deutsche Bank Trust
Company Delaware, individually or personally, to perform any covenant either
expressed or implied contained herein of the Owner Trustee or the Issuer, all
such liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto, (d) Deutsche Bank Trust
Company Delaware has made no investigation as to the accuracy or completeness of
any representations and warranties made by the Owner Trustee or the Issuer in
this Agreement and (e) under no circumstances shall Deutsche Bank Trust Company
be personally liable for the payment of any indebtedness or expenses of the
Owner Trustee or the Issuer or be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by the Owner
Trustee or the Issuer under Agreement or any other related documents. For the
purposes of this Agreement, in the performance of its duties or obligations
hereunder, the Owner Trustee shall be subject to, and entitled to the benefits
of, the terms and provisions of Articles VI, VII and VIII of the Trust
Agreement.

(b) Notwithstanding anything contained herein to the contrary, this Agreement
has been executed and delivered by Citibank N.A., not in its individual capacity
but solely as Indenture Trustee, and in no event shall it have any liability for
the representations, warranties, covenants, agreements or other obligations of
the Issuer under the Notes or any of the other Transaction Documents or in any
of the certificates, notices or agreements delivered pursuant thereto, as to all
of which recourse shall be had solely to the assets of the Issuer. Under no
circumstances shall the Indenture Trustee be personally liable for the payment
of any indebtedness or expense of the Issuer or be liable for the breach or
failure of any obligations, representation, warranty or covenant made or
undertaken by the Issuer under the Transaction Documents. For the purposes of
this Agreement, in the performance of its duties or obligations hereunder, the
Indenture Trustee shall be subject to, and entitled to the benefits of, the
terms and provisions of Article VI of the Indenture.

SECTION 9.18 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, the Noteholders and the
Certificateholder and their respective successors and permitted assigns and the
Owner Trustee shall be an express third party beneficiary hereof and may enforce
the provisions hereof as if it were a party hereto. Except as otherwise provided
in this Section, no other Person will have any right hereunder.

SECTION 9.19 Information Requests. The parties hereto shall provide any
information reasonably requested by the Servicer, the Issuer, the Seller or any
of their Affiliates, in order to comply with or obtain more favorable treatment
under any current or future law, rule, regulation, accounting rule or principle.

SECTION 9.20 Regulation AB. The Servicer shall cooperate fully with the Seller
and the Issuer to deliver to the Seller and the Issuer (including any of its
assignees or designees) any and all statements, reports, certifications, records
and any other information necessary in the good faith determination of the
Seller or the Issuer to permit the Seller to comply with the provisions of
Regulation AB and its reporting obligations under the Exchange Act, together
with such disclosures relating to the Servicer and the Receivables, or the
servicing of the Receivables, reasonably believed by the Seller to be necessary
in order to effect such compliance.

 

   35    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

SECTION 9.21 Information to Be Provided by the Indenture Trustee.

(a) For so long as the Seller is filing reports under the Exchange Act with
respect to the Issuer, the Indenture Trustee shall (i) on or before the fifth
Business Day of each month, notify the Seller, in writing, of any Form 10-D
Disclosure Item with respect to the Indenture Trustee, together with a
description of any such Form 10-D Disclosure Item in form and substance
reasonably satisfactory to the Seller; provided, however, that the Indenture
Trustee shall not be required to provide such information in the event that
there has been no change to the information previously provided by the Indenture
Trustee to Seller, and (ii) as promptly as practicable following notice to or
discovery by a Responsible Officer of the Indenture Trustee of any changes to
such information, provide to the Seller, in writing, such updated information.

(b) As soon as available but no later than March 15 of each calendar year for so
long as the Seller is filing reports with respect to the Issuer under the
Exchange Act, commencing in March 15, 2019, the Indenture Trustee shall:

(i) deliver to the Seller a report regarding the Indenture Trustee’s assessment
of compliance with the Servicing Criteria during the immediately preceding
calendar year, as required under paragraph (b) of Rule 13a-18, Rule 15d-18 of
the Exchange Act and Item 1122 of Regulation AB. Such report shall be signed by
an authorized officer of the Indenture Trustee, and shall address each of the
Servicing Criteria specified in Exhibit C or such other criteria as mutually
agreed upon by the Seller and the Indenture Trustee;

(ii) cause a firm of registered public accountants that is qualified and
independent with the meaning of Rule 2-01 of Regulation S-X under the Securities
Act to deliver a report for inclusion in the Issuer’s filing of Exchange Act
Form 10-K that attests to, and reports on, the assessment of compliance made by
the Indenture Trustee and delivered to the Seller pursuant to the preceding
paragraph. Such attestation shall be in accordance with Rules 1-02(a)(3) and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act;

(iii) deliver to the Seller and any other Person that will be responsible for
signing the certification (a “Sarbanes Certification”) required by Rules
13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302 of the
Sarbanes-Oxley Act) on behalf of the Issuer or the Seller substantially in the
form attached hereto as Exhibit D or such form as mutually agreed upon by the
Seller and the Indenture Trustee; and

(iv) notify the Seller in writing of any affiliations or relationships (as
described in Item 1119 of Regulation AB) between the Indenture Trustee and any
Item 1119 Party, provided, that no such notification need be made if the
affiliations or relationships are unchanged from those provided in the
notification in the prior calendar year.

The Indenture Trustee acknowledges that the parties identified in clause
(iii) above may rely on the certification provided by the Indenture Trustee
pursuant to such clause in signing a Sarbanes Certification and filing such with
the Commission.

 

   36    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

(c) The Indenture Trustee, to the extent the Indenture Trustee has received any
such repurchase or replacement request, no later than the 5th Business Day after
the last day of each calendar month, provide notice to the Seller and the
Servicer (each (each, a “VW Party” and, collectively, the “VW Parties”), in a
form to be mutually agreed upon by the Servicer and the Indenture Trustee, of
the request or any requests of (i) all demands communicated to a Responsible
Officer of the Indenture Trustee for the repurchase or replacement of any
Receivable for breach of the representations and warranties concerning such
Receivable and (ii) any actions taken by the Indenture Trustee with respect to
such demand communicated to the Indenture Trustee in respect of any Receivables.
In addition, the Indenture Trustee shall, upon written request of either VW
Party, at any time such VW Party reasonable feels necessary, provide
notification to the VW Parties with respect to any actions taken by the
Indenture Trustee as soon as practicable and in any event within five Business
Days of receipt of such request.

(d) The Indenture Trustee agrees to cooperate in good faith with any reasonable
request by the Seller for information regarding the Indenture Trustee which is
required in order to enable the Seller to comply with the provisions of Items
1117, of Regulation AB.

(e) Except to the extent disclosed by the Indenture Trustee in subsection (f) or
(g) below, the Indenture Trustee shall be deemed to have represented to the
Seller on the first day of each Collection Period with respect to the prior
Collection Period that to the best of its knowledge there were no legal or
governmental proceedings pending (or known to be contemplated) against Citibank,
N.A. or any property of Citibank, N.A. that would be material to any Noteholder
or, to the extent that the Certificates are registered under the Securities Act
for public sale, any holder of such Certificates.

(f) The Indenture Trustee shall, as promptly as practicable following notice to
or discovery by the Indenture Trustee of any changes to any information
regarding the Indenture Trustee as is required for the purpose of compliance
with Item 1117 of Regulation AB, provide to the Seller, in writing, such updated
information.

(g) The Indenture Trustee shall deliver to the Seller on or before March 15 of
each year, beginning with March 15, 2019 (or, if such day is not a Business Day,
the next succeeding Business Day), a certificate of a representative of the
Indenture Trustee with respect to the immediately preceding calendar year
certifying, on behalf of the Indenture Trustee, that except to the extent
otherwise disclosed in writing to Seller, to the best of his or her knowledge
there were no legal or governmental proceedings pending (or known to be
contemplated) against Citibank, N.A. or any property of Citibank, N.A. that
would be material to any Noteholder or, to the extent that the Certificates are
registered under the Securities Act for public sale, any holder of such
Certificates.

SECTION 9.22 Form 8-K Filings. So long as the Seller is filing Exchange Act
Reports with respect to the Issuer, the Indenture Trustee shall promptly notify
the Seller, but in no event later than one (1) Business Day after its
occurrence, of any Reportable Event of which a Responsible Officer of the
Indenture Trustee has actual knowledge (other than a Reportable Event described
in clause (a) or (b) of the definition thereof as to which the Seller or the
Servicer has actual knowledge). The Indenture Trustee shall be deemed to have
actual knowledge of any such event to the extent that it relates to the
Indenture Trustee or any action or failure to act by the Indenture Trustee.

 

   37    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

SECTION 9.23 Indemnification. Citibank, N.A. shall indemnify the Seller, each
Affiliate of the Seller and each Person who controls any of such parties (within
the meaning of Section 15 of the Securities Act and Section 20 of the Exchange
Act) and the respective present and former directors, officers, employees and
agents of each of the foregoing, and shall hold each of them harmless from and
against any losses, damages, penalties, fines, forfeitures, legal fees and
expenses and related costs, judgments, and any other costs, fees and expenses
that any of them may sustain arising out of or based upon:

(a) (A) any untrue statement of a material fact contained or alleged to be
contained in the Servicing Criteria assessment and any other information
required to be provided by Citibank, N.A. to the Seller or its affiliates under
Sections 9.21 (excluding clause (b)(ii) of Section 9.21) or 9.22 (such
information, the “Provided Information”), or (B) the omission or alleged
omission to state in the Provided Information a material fact required to be
stated in the Provided Information, or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, by way of clarification, that clause (B) of this paragraph
shall be construed solely by reference to the related information and not to any
other information communicated in connection with a sale or purchase of
securities, without regard to whether the Provided Information or any portion
thereof is presented together with or separately from such other information; or

(b) any failure by Citibank, N.A. to deliver any Servicing Criteria assessment,
information, report, certification, accountants’ letter or other material when
and as required under Sections 9.21 and 9.22; provided, however, for the
avoidance of doubt, this provision shall exclude the accountants’ report
described in clause (b)(ii) of Section 9.21.

Notwithstanding anything to the contrary contained herein, in no event shall
Citibank, N.A. be liable for special, indirect or consequential damages of any
kind whatsoever, including but not limited to lost profits, even if Citibank,
N.A. has been advised of the likelihood of such loss or damage and regardless of
the form of action.

SECTION 9.24 Dispute Resolution. 1

(a) If the Seller, the Issuer or the Indenture Trustee (at the direction of an
Investor pursuant to Section 7.4 of the Indenture) (the “Requesting Party”)
requests that VCI or the Seller repurchase any Receivable pursuant to
Section 3.4 of the Purchase Agreement or Section 2.4 hereof (the party or
parties requested to repurchase a receivable, the “Requested Party” or
“Requested Parties”), as applicable, and the repurchase request has not been
fulfilled or otherwise resolved to the reasonable satisfaction of the Requesting
Party within 180 days of the receipt of notice of the request by VCI or the
Seller, as applicable, the Requesting Party will have the right to refer the
matter, at its discretion, to either mediation or arbitration pursuant to this
Section 9.24. If the Requesting Party is the Indenture Trustee acting at the
direction of an Investor, such Investor shall make all decisions related to
mediation or arbitration. VCI will

 

1 

VCI to confirm.

 

   38    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

inform the Requesting Party in writing upon a determination by VCI that a
Receivable subject to a demand to repurchase will be repurchased and the monthly
distribution report filed by the Seller on Form 10-D for the Collection Period
in which such Receivables were repurchased will include disclosure of such
repurchase. A failure of VCI to inform the requesting party that a Receivable
subject to a demand will be repurchased within 180 days of the receipt of notice
of the request shall be deemed to be a determination by VCI that no repurchase
of that Receivable due to a breach of Section 3.4 of the Purchase Agreement is
required. If more than one Investor has directed the Indenture Trustee in
connection with a request to pursue dispute resolution pursuant to this
Section 9.24, the Indenture Trustee shall act at the direction of the Investors
holding a majority of the Note Balance of the Notes held by such directing
Investors.

(b) The Requesting Party will provide notice in accordance with the provisions
of Section 9.5 of its intention to refer the matter to mediation or arbitration,
as applicable, to the Requested Parties, with a copy to the Issuer and the
Indenture Trustee. Each of VCI and the Seller agree that such Person will
participate in the resolution method selected by the Requesting Party to the
extent such Person is a Requested Party. The Requested Party shall provide
notice to the Seller and the Issuer that the Requested Party has received a
request to mediate or arbitrate a repurchase request. Upon receipt of such
notice, the Seller, the Issuer and the Indenture Trustee shall advise the
Requesting Party and Requested Party of an intent to join in the mediation or
arbitration, which shall result in their being joined as a Requesting Party in
the proceeding.

(c) A Requesting Party may not initiate a mediation or arbitration pursuant to
this Section 9.24 with respect to a Receivable that is, or has been, the subject
of an ongoing or previous mediation or arbitration (whether by that Requesting
Party or another Requesting Party) but will have the right, subject to a
determination by the parties to the existing mediation or arbitration that such
joinder would not prejudice the rights of the participants to such existing
mediation or arbitration or unduly delay such proceeding, to join an existing
mediation or arbitration with respect to that Receivable if the mediation or
arbitration has not yet concluded. In the case of any such joinder, if the
initial Requesting Party is the Indenture Trustee (at the direction of one or
more Investors), any decisions related to the mediation or arbitration will be
made by such Investors holding a majority of the Note Balance of all of the
Outstanding Notes.

(d) If the Requesting Party selects mediation as the resolution method, the
following provisions will apply:

(i) The mediation will be administered by a nationally recognized arbitration
and mediation association selected by the Requesting Party pursuant to such
association’s mediation procedures in effect at such time.

(ii) The fees and expenses of the mediation will be allocated as mutually agreed
by the parties as part of the mediation.

(iii) The mediator will be impartial, knowledgeable about and experienced with
the laws of the State of New York that are relevant to the repurchase dispute
and will be appointed from a list of neutrals maintained by the American
Arbitration Association (the “AAA”).

 

   39    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

(e) If the Requesting Party selects arbitration as the resolution method, the
following provisions will apply:

(i) The arbitration will be administered by a nationally recognized arbitration
and mediation association jointly selected by the parties, and if the parties
are unable to agree on an association, by the AAA, and conducted pursuant to
such association’s arbitration procedures in effect at such time.

(ii) The arbitrator will be impartial, knowledgeable about and experienced with
the laws of the State of New York that are relevant to the dispute hereunder and
will be appointed from a list of neutrals maintained by AAA.

(iii) The arbitrator will make its final determination no later than 90 days
after appointment or as soon as practicable thereafter. The arbitrator will
resolve the dispute in accordance with the terms of this Agreement, and may not
modify or change this Agreement in any way. The arbitrator will not have the
power to award punitive damages or consequential damages in any arbitration
conducted by it, and the Requested Party shall not be required to pay more than
the applicable Repurchase Amount with respect to any receivable which such
Requested Party is required to repurchase under the terms of the Purchase
Agreement or this Agreement, as applicable. In its final determination, the
arbitrator will determine and award the costs of the arbitration (including the
fees of the arbitrator, cost of any record or transcript of the arbitration, and
administrative fees) and reasonable attorneys’ fees to the parties as determined
by the arbitrator in its reasonable discretion. The determination of the
arbitrator will be in writing and counterpart copies will be promptly delivered
to the parties. The determination may be enforced in any court of competent
jurisdiction.

(iv) No person may bring a putative or certified class action to arbitration.

(f) The following provisions will apply to both mediations and arbitrations:

(i) Any mediation or arbitration will be held in New York, New York or such
other location mutually agreed to by the Requesting Party and the Requested
Parties;

(ii) Notwithstanding this dispute resolution provision, the parties will have
the right to seek provisional relief from a competent court of law, including a
temporary restraining order, preliminary injunction or attachment order,
provided such relief would otherwise be available by law;

(iii) The details and/or existence of any unfulfilled repurchase request, any
meetings or discussions regarding any unfulfilled repurchase request, mediations
or arbitration proceedings conducted under this Section 9.24, including all
offers, promises, conduct and statements, whether oral or written, made in the
course of the parties’ attempt to resolve an unfulfilled repurchase request, any
information exchanged in connection with any mediation, and any discovery taken
in connection with any arbitration (collectively, “Confidential Information”),
shall be and remain confidential and inadmissible (except disclosures required
by Applicable Law) for any purpose, including impeachment, in any mediation,
arbitration or litigation, or other proceeding (including

 

   40    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

any proceeding under this Section 9.24) other than as required to be disclosed
in accordance with applicable law, regulatory requirements, or court order or to
the extent that the Requested Party, in its sole discretion, elects to disclose
such information. Such information will be kept strictly confidential and will
not be disclosed or discussed with any third party,, and except that a party may
disclose such information to its own attorneys, experts, accountants and other
agents and representatives (collectively “Representatives”), as reasonably
required in connection with any resolution procedure under this Section 9.24,
and the Asset Representations Reviewer, if an Asset Review has been conducted),
if the disclosing Party (a) directs such Representatives to keep the information
confidential, (b) is responsible for any disclosure by its Representatives of
such information and (c) takes at its sole expense all reasonable measures to
restrain such Representatives from disclosing such information. If any party
receives a subpoena or other request for information from a third party (other
than a governmental regulatory body) for Confidential Information, the recipient
will promptly notify the other party and will provide the other party with the
opportunity to object to the production of its Confidential Information or seek
other appropriate protective remedies, consistent with the applicable
requirements of law and regulation. If, in the absence of a protective order,
such party or any of its representatives are compelled as a matter of law,
regulation, legal process or by regulatory authority to disclose any portion of
the Confidential Information, such party may disclose to the party compelling
disclosure only the part of such Confidential Information that is required to be
disclosed.

SECTION 9.25 Cooperation with Voting. Each of VCI, the Seller and the Issuer
hereby acknowledges and agrees that it shall cooperate with the Indenture
Trustee to facilitate any vote by the Instituting Noteholders pursuant to the
terms of Section 7.5 of the Indenture.

 

   41    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

VOLKSWAGEN AUTO LEASE/LOAN UNDERWRITTEN FUNDING, LLC, as Seller By:  

                                  

Name: David Rands Title:   Chief Financial Officer By:  

 

Name: Steven Pramuka Title:   Assistant Treasurer VW CREDIT, INC., as Servicer
By:  

 

Name: David Rands Title:   Executive Vice President and             Chief
Financial Officer By:  

 

Name: Steven Pramuka Title:   Assistant Treasurer VW CREDIT, INC., in its
individual capacity solely with respect to Section 6.2(d) and Section 9.24
hereof: By:  

 

Name: David Rands Title:   Executive Vice President and             Chief
Financial Officer By:  

 

Name: Steven Pramuka Title:   Assistant Treasurer

 

   S-1    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

VOLKSWAGEN AUTO LOAN ENHANCED TRUST 2018-1, as Issuer By:   Deutsche Bank Trust
Company Delaware, not in its individual capacity but solely as Owner Trustee By:
 

 

Name: Title: By:  

 

Name: Title:

 

   S-2    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

Citibank, N.A., not in its individual capacity but solely as Indenture Trustee
By:  

 

Name: Title:

 

   S-3    2018-1 Sale & Servicing Agreement



--------------------------------------------------------------------------------

SCHEDULE I

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE RECEIVABLES

(a) Characteristics of Receivables.

Each Receivable:

(i) has been fully executed by the Obligor thereto;

(ii) has either (A) been originated by a Dealer located in the United States to
finance the sale by a Dealer of the related Financed Vehicle and has been
purchased by the Originator or (B) has been originated or acquired by the
Originator;

(iii) as of the Closing Date is secured by a first priority perfected security
interest in the Financed Vehicle in favor of the Originator, as secured party,
or all necessary actions have been commenced that would result in a first
priority validly perfected security interest in the Financed Vehicle in favor of
the Originator, as secured party;

(iv) contains provisions that permit the repossession and sale of the Financed
Vehicle upon a default under the Receivable by the Obligor;

(v) provided, at origination, for level monthly payments which fully amortize
the initial Outstanding Principal Balance over the original term; provided, that
the amount of the first and last payments may be different but in no event more
than three times the level monthly payment;

(vi) provides for interest at the Contract Rate specified in the Schedule of
Receivables; and

(vii) was denominated in Dollars.

(b) Individual Characteristics. Each Receivable has the following individual
characteristics as of the Cut-Off Date:

(i) each Receivable is secured by a new or used automobile, minivan or sport
utility vehicle;

(ii) each Receivable has a Contract Rate of no less than 0.00%;

(iii) each Receivable had an original term to maturity of not more than 72
months and not less than 12 months and each Receivable has a remaining term to
maturity, as of the Cut-Off Date, of 3 months or more;

(iv) each Receivable has an Outstanding Principal Balance as of the Cut-Off Date
of greater than or equal to $1,000.44;

 

   Schedule I-1    Schedule I to the Sale and Servicing Agreement



--------------------------------------------------------------------------------

(v) no Receivable has a scheduled maturity date later than December 30, 2023;

(vi) no Receivable was more than 30 days past due as of the Cut-Off Date;

(vii) as of the Cut-off Date, no Receivable was noted in the records of VCI or
the Servicer as being the subject of any pending bankruptcy or insolvency
proceeding;

(viii) no Receivable is subject to a force-placed Insurance Policy on the
related Financed Vehicle; and

(ix) each Receivable is a Simple Interest Receivable.

(c) Compliance with Law. The Receivable complied, at the time it was originated
or made, in all material respects with all requirements of law in effect at that
time and applicable to such Receivable.

(d) Binding Obligation. The Receivable constitutes the legal and binding payment
obligation in writing of the Obligor, enforceable by the holder thereof in all
material respects, subject as to enforcement, to applicable bankruptcy,
insolvency, reorganization, liquidation or other laws and equitable principles,
consumer protection laws and the Servicemembers Civil Relief Act.

(e) Receivable in Force. As of the Cut-Off Date, neither the Seller’s nor the
Servicer’s records related to the Receivable indicate that the Receivable has
been satisfied, subordinated or rescinded or that the related Financed Vehicle
been released from the lien granted by the Receivable in whole or in part.

(f) No Default. Except for payment delinquencies continuing for a period of not
more than 30 days as of the Cut-Off Date, the records of the Servicer did not
disclose that any default, breach, violation or event permitting acceleration
under the terms of the Receivable existed as of the Cut-Off Date or that any
continuing condition that with notice or lapse of time, or both, would
constitute a default, breach, violation or event permitting acceleration under
the terms of the Receivable had arisen as of the Cut-Off Date.

(g) Insurance. The Receivable requires the Obligor thereunder to insure the
Financed Vehicle under a physical damage insurance policy.

(h) No Government Obligor. The Obligor on the Receivable is not listed on VCI’s
records as the United States of America or any state thereof or any local
government, or any agency, department, political subdivision or instrumentality
of the United States of America or any state thereof or any local government.

(i) Assignment. The terms of the Receivable do not prohibit the sale, transfer
or assignment of such Receivable or the grant of a security interest in such
Receivable under the Indenture.

 

   Schedule I-2   

Schedule I to the Sale and

Servicing Agreement



--------------------------------------------------------------------------------

(j) Good Title. Immediately prior to the transfers and assignments herein
contemplated, the Seller had good and marketable title to each Receivable free
and clear of all Liens (except Permitted Liens and any Lien that will be
released prior to the assignment of such Receivable hereunder), and, immediately
upon the transfer thereof to the Issuer, the Issuer will have good and
marketable title to each Receivable, free and clear of all Liens except
Permitted Liens.

(k) Receivable Files. There is only one original executed copy of each “tangible
record” constituting or forming a part of such Receivable that is tangible
chattel paper and a single “authoritative copy” (as such term is used
in Section 9-105 of the UCC) of each electronic record constituting or forming a
part of such Receivable that is electronic chattel paper. The Receivable Files
that constitute or evidence such Receivable do not have any marks or notations
indicating that the Receivable has been pledged, assigned or otherwise conveyed
by the Seller to any Person other than a party to the Transaction Documents.

(l) No Defenses. The Seller’s and the Servicer’s electronic records related to
the Receivables do not reflect any right of rescission, set-off, counterclaim or
defense, or of the same being asserted or threatened, in writing by any Obligor
with respect to any Receivable.

(m) No Repossession. As of the Cut-Off Date, no Financed Vehicle shall have been
repossessed.

 

   Schedule I-3   

Schedule I to the Sale and

Servicing Agreement



--------------------------------------------------------------------------------

SCHEDULE II

NOTICE ADDRESSES

If to the Issuer:

c/o Deutsche Bank Trust Company Delaware

1011 Centre Street, Suite 200

Wilmington, Delaware 19805

Attn: VALET18

with copies to the Administrator, VW Credit, Inc., and the Indenture Trustee

If to the Owner Trustee:

Deutsche Bank Trust Company Delaware

1011 Centre Street, Suite 200

Wilmington, Delaware 19805

Attn: VALET18

with a copy to

Deutsche Bank National Trust Company

100 Plaza One, MS: JCY03-0699

Jersey City, New Jersey 07311-3901

Attn: VALET18

If to the Indenture Trustee:

Citibank, N.A.

388 Greenwich St., Floor 14

New York, NY 10013

Attention: Agency & Trust

If to Purchaser:

Volkswagen Auto Lease/Loan Underwritten Funding, LLC

2200 Ferdinand Porsche Drive

Herndon, Virginia 20171

(telecopier no. (703) 364-7077)

Attention: Treasurer

If to the Servicer:

VW Credit, Inc.

2200 Ferdinand Porsche Drive

Herndon, Virginia 20171

(telecopier no. (703) 364-7077)

Attention: Treasurer

 

   II-1   

Schedule II to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

with a copy to VW Credit, Inc.

If to VCI:

VW Credit, Inc.

2200 Ferdinand Porsche Drive

Herndon, Virginia 20171

(telecopier no. (703) 364-7077)

Attention: Treasurer

with a copy to VW Credit, Inc.

If to VW Credit, Inc.:

VW Credit, Inc.

2200 Ferdinand Porsche Drive

Herndon, Virginia 20171

(telecopier no. (703) 364-7077)

Attention: General Counsel

If to S&P:

S&P Global Ratings

55 Water Street

New York, New York 10041

(telecopier no. (212) 438-2664)

Attention: Asset Backed Surveillance Group

If to Fitch:

Fitch Ratings, Inc.

33 Whitehall Street

New York, New York 10004

(telecopier no. (212) 514-9879)

Attention: Asset Backed Surveillance

If to the Asset Representations Reviewer:

Via electronic mail: ARRNotices@clayton.com

And to:

Clayton Fixed Income Services LLC

2638 South Falkenburg Road

Riverview, FL 33578

Attn: SVP

 

   II-2   

Schedule II to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

with a copy to:

Clayton Fixed Income Services LLC, c/o Clayton Holdings LLC

1500 Market Street, West Tower Suite 2050

Philadelphia, PA 19102

Attn: General Counsel

 

   II-3   

Schedule II to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT PURSUANT TO

SALE AND SERVICING AGREEMENT

For value received, in accordance with the Sale and Servicing Agreement (the
“Agreement”), dated as of July 3, 2018, between Volkswagen Auto Loan Enhanced
Trust 2018-1, a Delaware statutory trust (the “Issuer”), Volkswagen Auto
Lease/Loan Underwritten Funding, LLC, a Delaware limited liability company (the
“Seller”), VW Credit, Inc., a Delaware corporation (“VCI”), and Citibank, N.A.,
a national banking association (the “Indenture Trustee”), on the terms and
subject to the conditions set forth in the Agreement, the Seller does hereby
transfer, assign, set over, sell and otherwise convey to the Issuer on [ ], all
right, title and interest of the Seller, whether now owned or hereafter
acquired, in, to and under the Receivables set forth on the schedule of
Receivables delivered by the Seller to the Issuer on the date hereof, the
Collections after the Cut-Off Date, the Receivable Files and the Related
Security relating thereto, together with all of Seller’s rights under the
Purchase Agreement and all proceeds of the foregoing; which sale shall be
effective as of the Cut-Off Date.

The foregoing sale does not constitute and is not intended to result in any
assumption by the Issuer of any obligation of the Originator to the Obligors,
the Dealers or any other Person in connection with the Receivables, or the other
assets and properties conveyed hereunder or any agreement, document or
instrument related thereto.

This assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Agreement and is
governed by the Agreement.

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Agreement.

[Remainder of page intentionally left blank.]

 

   A-1   

Exhibit A to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the undersigned has caused this assignment to be duly
executed as of the date first above written.

 

VOLKSWAGEN AUTO LEASE/LOAN UNDERWRITTEN FUNDING, LLC By:  

                                      

Name: Title: By:  

                                                          

Name: Title:

 

   A-2   

Exhibit A to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT B

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in the
Agreement, the Seller hereby represents, warrants and covenants to the Issuer
and the Indenture Trustee as follows on the Closing Date:

General

1. The Sale and Servicing Agreement creates a valid and continuing security
interest (as defined in the applicable UCC) in the Receivables and the other
Transferred Assets in favor of the Issuer, which security interest is prior to
all other Liens, and is enforceable as such as against creditors of and
purchasers from the Seller.

2. The Receivables constitute “chattel paper” (including “electronic chattel
paper” or “tangible chattel paper”) “accounts,” “instruments,” or “general
intangibles,” within the meaning of the UCC.

3. Immediately prior to the sale, assignment and transfer thereof pursuant to
this Agreement, each Receivable was secured by a first priority validly
perfected security interest in the related Financed Vehicle in favor of the
Originator (or its assignee), as secured party, or all necessary actions with
respect to such Receivable have been taken or will be taken to perfect a first
priority security interest in the related Financed Vehicle in favor of the
Originator (or its assignee), as secured party.

Creation

4. Immediately prior to the sale, transfer, assignment and conveyance of a
Receivable by the Seller to the Issuer, the Seller owned and had good and
marketable title to such Receivable free and clear of any Lien and immediately
after the sale, transfer, assignment and conveyance of such Receivable to the
Issuer, the Issuer will have good and marketable title to such Receivable free
and clear of any Lien.

5. The Originator has received all consents and approvals to the sale of the
Receivables hereunder to the Issuer required by the terms of the Receivables
that constitute instruments.

Perfection

6. The Seller has caused or will have caused, within ten days after the
effective date of the Sale and Servicing Agreement, the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the sale of the
Receivables from the Seller to Issuer, and the security interest in the
Receivables granted to the Issuer hereunder; and the Servicer, in its capacity
as custodian, has in its possession the original copies of such instruments or
tangible chattel paper that constitute or evidence the Receivables, and all
financing statements referred to in this paragraph contain a statement that: “A
purchase of or security interest in any collateral described in this financing
statement will violate the rights of the Secured Party/Purchaser”.

 

   B-1   

Exhibit B to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

7. With respect to Receivables that constitute instruments or tangible chattel
paper, either:

(i) All original executed copies of each such instrument or tangible chattel
paper have been delivered to the Indenture Trustee;

(ii) Such instruments or tangible chattel paper are in the possession of the
Servicer and the Indenture Trustee has received a written acknowledgment from
the Servicer that the Servicer, in its capacity as custodian, is holding such
instruments or tangible chattel paper solely on behalf and for the benefit of
the Indenture Trustee as pledgee of the Issuer; or

(iii) The Servicer received possession of such instruments or tangible chattel
paper after the Indenture Trustee received a written acknowledgment from the
Servicer that the Servicer is acting solely as agent of the Indenture Trustee as
pledgee of the Issuer.

Priority

8. Neither the Seller nor VCI has authorized the filing of, or is aware of, any
financing statements against either the Seller or VCI that include a description
of collateral covering the Receivables other than any financing statement
(i) relating to the conveyance of the Receivables by VCI to the Seller under the
Purchase Agreement, (ii) relating to the security interest granted to the Issuer
hereunder or (iii) that has been terminated.

9. Neither the Seller nor VCI is aware of any material judgment, ERISA or tax
lien filings against either the Seller or VCI.

10. Neither VCI nor a custodian or vaulting agent thereof holding any Receivable
that is electronic chattel paper has communicated an “authoritative copy” (as
such term is used in Section 9-105 of the UCC) of any loan agreement that
constitutes or evidences such Receivable to any Person other than the Servicer.

11. None of the instruments, tangible chattel paper or electronic chattel paper
that constitutes or evidences the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Seller, the Issuer or the Indenture Trustee.

Survival of Perfection Representations

12. Notwithstanding any other provision of the Sale and Servicing Agreement or
any other Transaction Document, the perfection representations, warranties and
covenants contained in this Exhibit B shall be continuing, and remain in full
force and effect until such time as all obligations under the Transaction
Documents and the Notes have been finally and fully paid and performed.

 

   B-2   

Exhibit B to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

No Waiver

13. The Servicer shall provide the Rating Agencies with prompt written notice of
any material breach of the perfection representations, warranties and covenants
contained in this Exhibit B, and shall not, without satisfying the Rating Agency
Condition, waive a breach of any of such perfection representations, warranties
or covenants.

Servicer to Maintain Perfection and Priority

14. The Servicer covenants that, in order to evidence the interests of the
Seller and Issuer under the Sale and Servicing Agreement and the Indenture
Trustee under the Indenture, the Servicer shall take such action, or execute and
deliver such instruments as may be necessary or advisable (including, without
limitation, such actions as are requested by the Indenture Trustee) to maintain
and perfect, as a first priority perfected security interest, the Indenture
Trustee’s security interest in the Receivables. The Servicer shall, from time to
time and within the time limits established by law, prepare and file, all
financing statements, amendments, continuations, initial financing statements in
lieu of a continuation statement, terminations, partial terminations, releases
or partial releases, or any other filings necessary or advisable to continue,
maintain and perfect the Indenture Trustee’s security interest in the
Receivables as a first-priority perfected security interest.

 

   B-3   

Exhibit B to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT C

SERVICING CRITERIA TO BE ADDRESSED IN

INDENTURE TRUSTEE’S AND SERVICER’S ASSESSMENT OF COMPLIANCE

The assessment of compliance to be delivered by the Indenture Trustee or the
Servicer, as applicable, shall address, at a minimum, the criteria identified
below as “Applicable Indenture Trustee Servicing Criteria” or “Applicable
Servicer Servicing Criteria”, as applicable:

 

Servicing Criteria

  

Applicable

Indenture Trustee

Servicing Criteria

  

Applicable

Servicer Servicing

Criteria

  

Inapplicable

Servicing

Criteria

Reference

  

Criteria

                  General Servicing Considerations          1122(d)(1)(i)   
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.   
   X    1122(d)(1)(ii)    If any material servicing activities are outsourced to
third parties, policies and procedures are instituted to monitor the third
party’s performance and compliance with such servicing activities.       X   
1122(d)(1)(iii)    Any requirements in the transaction agreements to maintain a
back-up servicer for the pool assets are maintained.       X    1122(d)(1)(iv)
   A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.          X 1122(d)(1)(v)    Aggregation of information,
as applicable, is mathematically accurate and the information conveyed
accurately reflects the information.             Cash Collection and
Administration          1122(d)(2)(i)    Payments on pool assets are deposited
into the appropriate custodial bank accounts and related bank clearing accounts
no more than two business days following receipt, or such other number of days
specified in the transaction agreements.       X    1122(d)(2)(ii)   
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.    X       1122(d)(2)(iii)    Advances of
funds or guarantees regarding collections, cash flows or distributions, and any
interest or other fees charged for such advances, are made, reviewed and
approved as specified in the transaction agreements.          X 1122(d)(2)(iv)
   The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.       X    1122(d)(2)(v)    Each custodial account is
maintained at a federally insured depository institution as set forth in the
transaction agreements. For purposes of this criterion, “federally insured
depository institution” with respect to a foreign financial institution means a
foreign financial institution that meets the requirements of Rule 13k-1(b)(1) of
the Securities Exchange Act.       X   

 

   C-1   

Exhibit C to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

Servicing Criteria

  

Applicable

Indenture Trustee

Servicing Criteria

  

Applicable

Servicer Servicing

Criteria

  

Inapplicable

Servicing

Criteria

Reference

  

Criteria

               1122(d)(2)(vi)    Unissued checks are safeguarded so as to
prevent unauthorized access.          X 1122(d)(2)(vii)    Reconciliations are
prepared on a monthly basis for all asset-backed securities related bank
accounts, including custodial accounts and related bank clearing accounts. These
reconciliations are (A) mathematically accurate; (B) prepared within 30 calendar
days after the bank statement cutoff date, or such other number of days
specified in the transaction agreements; (C) reviewed and approved by someone
other than the person who prepared the reconciliation; and (D) contain
explanations for reconciling items. These reconciling items are resolved within
90 calendar days of their original identification, or such other number of days
specified in the transaction agreements.       X       Investor Remittances and
Reporting          1122(d)(3)(i)    Reports to investors, including those to be
filed with the Commission, are maintained in accordance with the transaction
agreements and applicable Commission requirements. Specifically, such reports
(A) are prepared in accordance with timeframes and other terms set forth in the
transaction agreements; (B) provide information calculated in accordance with
the terms specified in the transaction agreements; (C) are filed with the
Commission as required by its rules and regulations; and (D) agree with
investors’ or the trustee’s records as to the total unpaid principal balance and
number of pool assets serviced by the Servicer.       X    1122(d)(3)(ii)   
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.    X2       1122(d)(3)(iii)    Disbursements made to an investor are
posted within two business days to the Servicer’s investor records, or such
other number of days specified in the transaction agreements.    X      
1122(d)(3)(iv)    Amounts remitted to investors per the investor reports agree
with cancelled checks, or other form of payment, or custodial bank statements.
   X          Pool Asset Administration       X    1122(d)(4)(i)    Collateral
or security on pool assets is maintained as required by the transaction
agreements or related asset pool documents.       X    1122(d)(4)(ii)    Pool
assets and related documents are safeguarded as required by the transaction
agreements       X    1122(d)(4)(iii)    Any additions, removals or
substitutions to the asset pool are made, reviewed and approved in accordance
with any conditions or requirements in the transaction agreements.       X   

 

2  Solely with regard to timeframes and that distributions were made in
accordance with the instructions of the Servicer.

 

   C-2   

Exhibit C to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

Servicing Criteria

  

Applicable

Indenture Trustee

Servicing Criteria

  

Applicable

Servicer Servicing

Criteria

  

Inapplicable

Servicing

Criteria

Reference

  

Criteria

               1122(d)(4)(iv)    Payments on pool assets, including any payoffs,
made in accordance with the related pool asset documents are posted to the
Servicer’s obligor records maintained no more than two business days after
receipt, or such other number of days specified in the transaction agreements,
and allocated to principal, interest or other items (e.g., escrow) in accordance
with the related asset pool documents.       X    1122(d)(4)(v)    The
Servicer’s records regarding the accounts and the accounts agree with the
Servicer’s records with respect to an obligor’s unpaid principal balance.      
X    1122(d)(4)(vi)    Changes with respect to the terms or status of an
obligor’s account (e.g., loan modifications or re-agings) are made, reviewed and
approved by authorized personnel in accordance with the transaction agreements
and related pool asset documents.       X    1122(d)(4)(vii)    Loss mitigation
or recovery actions (e.g., forbearance plans, modifications and deeds in lieu of
foreclosure, foreclosures and repossessions, as applicable) are initiated,
conducted and concluded in accordance with the timeframes or other requirements
established by the transaction agreements.       X    1122(d)(4)(viii)   
Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).       X    1122(d)(4)(ix)    Adjustments to interest rates or
rates of return for pool assets with variable rates are computed based on the
related pool asset documents.          X 1122(d)(4)(x)    Regarding any funds
held in trust for an obligor (such as escrow accounts): (A) such funds are
analyzed, in accordance with the obligor’s Account documents, on at least an
annual basis, or such other period specified in the transaction agreements;
(B) interest on such funds is paid, or credited, to obligors in accordance with
applicable Account documents and state laws; and (C) such funds are returned to
the obligor within 30 calendar days of full repayment of the related Accounts,
or such other number of days specified in the transaction agreements.          X
1122(d)(4)(xi)    Payments made on behalf of an obligor (such as tax or
insurance payments) are made on or before the related penalty or expiration
dates, as indicated on the appropriate bills or notices for such payments,
provided that such support has been received by the servicer at least 30
calendar days prior to these dates, or such other number of days specified in
the transaction agreements.          X 1122(d)(4)(xii)    Any late payment
penalties in connection with any payment to be made on behalf of an obligor are
paid from the servicer’s funds and not charged to the obligor, unless the late
payment was due to the obligor’s error or omission.          X 1122(d)(4)(xiii)
   Disbursements made on behalf of an obligor are posted within two business
days to the obligor’s records maintained by the servicer, or such other number
of days specified in the transaction agreements.          X

 

   C-3   

Exhibit C to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

Servicing Criteria

  

Applicable

Indenture Trustee

Servicing Criteria

  

Applicable

Servicer Servicing

Criteria

  

Inapplicable

Servicing

Criteria

Reference

  

Criteria

               1122(d)(4)(xiv)    Delinquencies, charge-offs and uncollectible
accounts are recognized and recorded in accordance with the transaction
agreements.       X    1122(d)(4)(xv)    Any external enhancement or other
support, identified in Item 1114(a)(1) through (3) or Item 1115 of Regulation
AB, is maintained as set forth in the transaction agreements.       X   

 

   C-4   

Exhibit C to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION

 

Re: VOLKSWAGEN AUTO LOAN ENHANCED TRUST 2018-1

Citibank, N.A., not in its individual capacity but solely as indenture trustee
(the “Indenture Trustee”), certifies to Volkswagen Auto Lease/Loan Underwritten
Funding, LLC (the “Seller”), and its officers, with the knowledge and intent
that they will rely upon this certification, that:

(1) It has reviewed the report on assessment of the Indenture Trustee’s
compliance provided in accordance with Rules 13a-18 and 15d-18 under the
Securities Exchange Act of 1934, as amended, and Item 1122 of Regulation AB (the
“Servicing Assessment”) that was delivered by the Indenture Trustee to the
Seller pursuant to the Sale and Servicing Agreement (the “Agreement”), dated as
of July 3, 2018, by and between VW Credit, Inc., the Seller, the Indenture
Trustee and Volkswagen Auto Loan Enhanced Trust 2012-2;

(2) To the best of its knowledge, the Servicing Assessment, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Servicing Assessment; and

(3) To the best of its knowledge, all of the information required to be provided
by the Indenture Trustee under Sections 9.21 and 9.22 of the Agreement has been
provided to the Seller.

 

Citibank, N.A., not in its individual capacity but

solely as Indenture Trustee

 

Date:                                     
                                                        

 

   D-1   

Exhibit D to the

Sale and Servicing Agreement



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

The following terms have the meanings set forth, or referred to, below:

“61-Day Delinquent Receivables” means, as of any date of determination, all
Receivables (other than Repurchased Receivables and Defaulted Receivables) that
are sixty-one (61) or more days delinquent as of such date (or, if such date is
not the last day of a Collection Period, as of the last day of the Collection
Period immediately preceding such date), as determined in accordance with the
Servicer’s Customary Servicing Practices.

“Accrued Note Interest” means, with respect to any Payment Date, the sum of the
Noteholders’ Monthly Accrued Interest for such Payment Date and the Noteholders’
Interest Carryover Shortfall for such Payment Date.

“Act” has the meaning set forth in Section 11.3(a) of the Indenture.

“Adjusted Pool Balance” means (a) as of the Closing Date, an amount equal to
(x) the Net Pool Balance as of the Cut-Off Date minus (y) the Yield Supplement
Overcollateralization Amount for the Closing Date and (b) for any Payment Date
an amount equal to (x) the Net Pool Balance at the end of the Collection Period
preceding that Payment Date minus (y) the Yield Supplement Overcollateralization
Amount for that Payment Date.

“Administration Agreement” means the Administration Agreement, dated as of the
Closing Date, among the Administrator, the Issuer and the Indenture Trustee, as
the same may be amended and supplemented from time to time.

“Administrator” means VCI, or any successor Administrator under the
Administration Agreement.

“Advance” has the meaning set forth in Section 4.3(c) of the Sale and Servicing
Agreement.

“Affiliate” means, for any specified Person, any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
specified Person and “affiliated” has a meaning correlative to the foregoing.
For purposes of this definition, “control” means the power, directly or
indirectly, to cause the direction of the management and policies of a Person.

“Annual Percentage Rate” or “APR” of a Receivable means the annual rate of
finance charges stated in such Receivable.

“Applicable Tax State” means, as of any date, each State as to which any of the
following is then applicable: (a) a State in which the Owner Trustee maintains
its Corporate Trust Office, (b) a State in which the Owner Trustee maintains its
principal executive offices and (c) the State of Michigan or the State of
Illinois.

 

     

Appendix A to the Sale and Servicing

Agreement



--------------------------------------------------------------------------------

“Asset Representations Review Agreement” means the Asset Representations Review
Agreement, dated as of the date hereof, between the Issuer, VCI, the Servicer
and the Asset Representations Reviewer.

“Asset Representations Reviewer” means Clayton Fixed Income Services LLC, a
Delaware limited liability company, or any successor Asset Representations
Reviewer under the Asset Representations Review Agreement.

“Asset Review” shall have the meaning assigned to such term in the Asset
Representations Review Agreement.

“Authenticating Agent” means any Person authorized by the Indenture Trustee to
act on behalf of the Indenture Trustee to authenticate and deliver the Notes.

“Authorized Newspaper” means a newspaper of general circulation in The City of
New York, printed in the English language and customarily published on each
Business Day, whether or not published on Saturdays, Sundays and holidays.

“Authorized Officer” means (a) with respect to the Issuer, (i) any officer of
the Owner Trustee who is authorized to act for the Owner Trustee in matters
relating to the Issuer and who is identified on the list of Authorized Officers
delivered by the Owner Trustee to the Indenture Trustee on the Closing Date or
(ii) so long as the Administration Agreement is in effect, any officer of the
Administrator who is authorized to act for the Administrator in matters relating
to the Issuer pursuant to the Administration Agreement and who is identified on
the list of Authorized Officers delivered by the Administrator to the Owner
Trustee and the Indenture Trustee on the Closing Date (as such list may be
modified or supplemented from time to time thereafter) and (b) with respect to
the Owner Trustee, the Indenture Trustee and the Servicer, any officer of the
Owner Trustee, the Indenture Trustee or the Servicer, as applicable, who is
authorized to act for the Owner Trustee, the Indenture Trustee or the Servicer,
as applicable, in matters relating to the Owner Trustee, the Indenture Trustee
or the Servicer and who is identified on the list of Authorized Officers
delivered by each of the Owner Trustee, the Indenture Trustee and the Servicer
to the Indenture Trustee on the Closing Date (as such list may be modified or
supplemented from time to time thereafter).

“Available Funds” means, for any Payment Date and the related Collection Period,
an amount equal to the sum of the following amounts: (i) all Collections
received by the Servicer during such Collection Period, (ii) the sum of the
Repurchase Prices deposited into the Collection Account with respect to each
Receivable that is to become a Repurchased Receivable on such Payment Date and
(iii) the Reserve Account Excess Amount for such Payment Date.

“Available Funds Shortfall Amount” means, as of any Payment Date, the amount, if
any, by which the amounts required to be paid pursuant to clauses first through
fifth of Section 4.4(a) of the Sale and Servicing Agreement exceeds the sum of
(i) Available Funds for such Payment Date and (ii) Advances made by the Servicer
on such Payment Date.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. 101 et
seq., as amended.

 

   2   

Appendix A to the Sale and Servicing

Agreement



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, (i) the filing of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person in an involuntary case under any applicable federal or state
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of such Person, or ordering the winding-up or liquidation of
such Person’s affairs, and such decree or order shall remain unstayed and in
effect for a period of 90 consecutive days or (ii) the commencement by such
Person of a voluntary case under any applicable federal or state bankruptcy,
insolvency or other similar law now or hereafter in effect, or the consent by
such Person to the entry of an order for relief in an involuntary case under any
such law, or the consent by such Person to the appointment or taking possession
by a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of such Person, or the making by such Person of any general assignment
for the benefit of creditors, or the failure by such Person generally to pay its
debts as such debts become due, or the taking of action by such Person in
furtherance of any of the foregoing.

“Bankruptcy Remote Party” means each of the Seller, the Issuer, any other trust
created by the Seller or any limited liability company or corporation
wholly-owned by the Seller.

“Benefit Plan” means (i) any “employee benefit plan” as defined in Section 3(3)
of ERISA which is subject to Title I of ERISA, (ii) a “plan” described by
Section 4975(e)(1) of the Code, which is subject to Section 4975 of the Code or
(iii) any entity deemed to hold the plan assets of any of the foregoing by
reason of an employee benefit plan’s or other plan’s investment in such entity.

“Book-Entry Notes” means a beneficial interest in the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency as
described in Section 2.10 of the Indenture.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in the states of Delaware, Michigan, Virginia, New York, or
in the state in which the Corporate Trust Office of the Indenture Trustee is
located, are authorized or obligated by law, executive order or government
decree to be closed.

“Certificate” means a certificate evidencing the beneficial interest of the
Certificateholder in the Issuer, substantially in the form of Exhibit A to the
Trust Agreement.

“Certificate of Title” means, with respect to any Financed Vehicle, the
certificate of title or other documentary evidence of ownership of such Financed
Vehicle as issued by the department, agency or official of the jurisdiction
(whether in paper or electronic form) in which such Financed Vehicle is titled
responsible for accepting applications for, and maintaining records regarding,
certificates of title and liens thereon.

“Certificate of Trust” means the certificate of trust for the Issuer filed by
the Owner Trustee pursuant to the Statutory Trust Statute.

“Certificateholder” means initially, Volkswagen Auto Lease/Loan Underwritten
Funding, LLC, and any other Holder of the Certificate.

 

   3   

Appendix A to the Sale and Servicing

Agreement



--------------------------------------------------------------------------------

“Class” means a group of Notes whose form is identical except for variation in
denomination, principal amount or owner, and references to “each Class” thus
mean each of the Class A-1 Notes, the Class A-2-A Notes, the Class A-2-B Notes,
the Class A-3 Notes and the Class A-4 Notes.

“Class A-1 Final Scheduled Payment Date” means July 22, 2019.

“Class A-1 Interest Rate” means 2.42428% per annum (computed on the basis of the
actual number of days elapsed during the applicable Interest Period, but
assuming a 360-day year).

“Class A-1 Note Balance” means, at any time, the Initial Class A-1 Note Balance
reduced by all payments of principal made prior to such time on the Class A-1
Notes.

“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered on the Note Register.

“Class A-1 Notes” means the Class of auto loan asset backed notes designated as
Class A-1 Notes, issued in accordance with the Indenture.

“Class A-2-A Final Scheduled Payment Date” means July 20, 2021.

“Class A-2-A Interest Rate” means 2.81% per annum (computed on the basis of a
360-day year consisting of twelve 30-day months).

“Class A-2-A Note Balance” means, at any time, the Initial Class A-2-A Note
Balance reduced by all payments of principal made prior to such time on the
Class A-2-A Notes.

“Class A-2-A Noteholder” means the Person in whose name a Class A-2-A Note is
registered on the Note Register.

“Class A-2-A Notes” means the Class of auto loan asset backed notes designated
as Class A-2-A Notes, issued in accordance with the Indenture.

“Class A-2-B Final Scheduled Payment Date” means July 20, 2021.

“Class A-2-B Interest Rate” means LIBOR + 0.18% per annum (computed on the basis
of the actual number of days elapsed during the applicable Interest Period, but
assuming a 360-day year); provided, however, that, for any Interest Period for
which the sum of LIBOR + 0.18% is less than 0.00%, the Class A-2-B Interest Rate
shall be deemed to be 0.00%.

“Class A-2-B Note Balance” means, at any time, the Initial Class A-2-B Note
Balance reduced by all payments of principal made prior to such time on the
Class A-2-B Notes.

“Class A-2-B Noteholder” means the Person in whose name a Class A-2-B Note is
registered on the Note Register.

“Class A-2-B Notes” means the Class of auto loan asset backed notes designated
as Class A-2-B Notes, issued in accordance with the Indenture.

 

   4   

Appendix A to the Sale and Servicing

Agreement



--------------------------------------------------------------------------------

“Class A-2 Notes” means, collectively, the Class A-2-A Notes and the Class A-2-B
Notes.

“Class A-3 Final Scheduled Payment Date” means November 21, 2022.

“Class A-3 Interest Rate” means 3.02% per annum (computed on the basis of a
360-day year consisting of twelve 30-day months).

“Class A-3 Note Balance” means, at any time, the Initial Class A-3 Note Balance
reduced by all payments of principal made prior to such time on the Class A-3
Notes.

“Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered on the Note Register.

“Class A-3 Notes” means the Class of auto loan asset backed notes designated as
Class A-3 Notes, issued in accordance with the Indenture.

“Class A-4 Final Scheduled Payment Date” means July 22, 2024.

“Class A-4 Interest Rate” means 3.15% per annum (computed on the basis of a
360-day year consisting of twelve 30-day months).

“Class A-4 Note Balance” means, at any time, the Initial Class A-4 Note Balance
reduced by all payments of principal made prior to such time on the Class A-4
Notes.

“Class A-4 Noteholder” means the Person in whose name a Class A-4 Note is
registered on the Note Register.

“Class A-4 Notes” means the Class of auto loan asset backed notes designated as
Class A-4 Notes, issued in accordance with the Indenture.

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act and shall initially be DTC.

“Clearing Agency Participant” means a broker, dealer, bank or other financial
institution or other Person for which from time to time a Clearing Agency
effects book-entry transfers and pledges of securities deposited with the
Clearing Agency.

“Closing Date” means July 3, 2018.

“Code” means the Internal Revenue Code of 1986, as amended, modified or
supplemented from time to time, and any successor law thereto, and the
regulations promulgated and the rulings issued thereunder.

“Collateral” has the meaning set forth in the Granting Clause of the Indenture.

“Collection Account” means the trust account established and maintained pursuant
to Section 4.1 of the Sale and Servicing Agreement.

 

   5   

Appendix A to the Sale and Servicing

Agreement



--------------------------------------------------------------------------------

“Collection Period” means the period commencing on the first day of each fiscal
month of the Servicer and ending on the last day of such fiscal month (or, in
the case of the initial Collection Period, the period commencing on the close of
business on the Cut-Off Date and ending on July 31, 2018). As used herein, the
“related” Collection Period with respect to a Payment Date shall be deemed to be
the Collection Period which precedes such Payment Date.

“Collections” means, with respect to any Receivable and to the extent received
by the Servicer after the Cut-Off Date, (i) any monthly payment by or on behalf
of the Obligor thereunder, (ii) any full or partial prepayment of such
Receivable, (iii) all Liquidation Proceeds and (iv) any other amounts received
by the Servicer which, in accordance with the Customary Servicing Practices,
would customarily be applied to the payment of accrued interest or to reduce the
Outstanding Principal Balance of such Receivable; provided, however, that the
term “Collections” in no event will include (1) for any Payment Date, any
amounts in respect of any Receivable the Repurchase Price of which has been
included in the Available Funds on such Payment Date or a prior Payment Date,
(2) any Supplemental Servicing Fees or (3) rebates of premiums with respect to
the cancellation or termination of any Insurance Policy, extended warranty or
service contract that was not financed by such Receivable.

“Commission” means the U.S. Securities and Exchange Commission.

“Contract Rate” means, with respect to a Receivable, the rate per annum at which
interest accrues under the motor vehicle retail installment sales contract or
installment loan evidencing such Receivable. Such rate may differ from the
“Annual Percentage Rate” disclosed in the Receivable.

“Corporate Trust Office” means:

(a) as used with respect to Indenture Trustee, the principal office of the
Indenture Trustee at which at any particular time its corporate trust business
shall be administered which office at date of the execution of the Indenture is
located at Citibank, N.A., Agency and Trust, 388 Greenwich Street, New York New
York, 10013, Attention: Louis Piscitelli, or at such other address as the
Indenture Trustee may designate from time to time by notice to the Noteholders,
the Administrator, the Servicer and the Issuer, or the principal corporate trust
office of any successor Indenture Trustee (the address of which the successor
Indenture Trustee will notify the Noteholders, the Administrator, the Servicer
and the Owner Trustee); and

(b) as used with respect to Owner Trustee, the corporate trust office of the
Owner, Trustee, Deutsche Bank National Trust Company, 100 Plaza One, MS:
JCY03-0699, Jersey City, New Jersey 07311-3901, Attention: VALET18 or at such
other address as the Owner Trustee may designate by notice to the
Certificateholder and the Seller, or the principal corporate trust office of any
successor Owner Trustee (the address of which the successor Owner Trustee will
notify the Certificateholder and the Seller).

“Customary Servicing Practices” means the customary servicing practices of the
Servicer or any Sub-Servicer with respect to all comparable motor vehicle
receivables that the Servicer or such Sub-Servicer, as applicable, services for
itself and others, as such practices may be changed from time to time, it being
understood that the Servicer and the Sub-Servicers may not have the same
“Customary Servicing Practices”.

 

   6   

Appendix A to the Sale and Servicing

Agreement



--------------------------------------------------------------------------------

“Cut-Off Date” means May 31, 2018.

“Dealer” means a motor vehicle dealership.

“Default” means any occurrence that is, or with notice or lapse of time or both
would become, an Event of Default.

“Defaulted Receivable” means, with respect to any Collection Period, any
Receivable as to which (a) any payment is past due 90 or more days or (b) the
date on which the related Financed Vehicle has been repossessed. The Outstanding
Principal Balance of any Receivable that becomes a “Defaulted Receivable” will
be deemed to be zero as of the date it becomes a “Defaulted Receivable”.

“Definitive Note” means a definitive fully registered Note issued pursuant to
Section 2.12 of the Indenture.

“Delinquency Percentage” means, for any Payment Date and the related Collection
Period, an amount equal to the ratio (expressed as a percentage) of (i) the
aggregate Principal Balance of all 61-Day Delinquent Receivables as of the last
day of such Collection Period to (ii) the Pool Balance as of the last day of
such Collection Period.

“Delinquency Trigger” means, for any Payment Date and the related Collection
Period, 4.48%.

“Delivery” when used with respect to Trust Account Property means:

(a) with respect to (I) bankers’ acceptances, commercial paper, negotiable
certificates of deposit and other obligations that constitute “instruments” as
defined in Section 9-102(47) of the UCC and are susceptible of physical
delivery, transfer of actual possession thereof to the Indenture Trustee or its
nominee or custodian by physical delivery to the Indenture Trustee or its
nominee or custodian endorsed to, the Indenture Trustee or its nominee or
custodian or endorsed in blank, and (II) with respect to a “certificated
security” (as defined in Section 8-102(a)(4) of the UCC) transfer of actual
possession thereof (i) by physical delivery of such certificated security to the
Indenture Trustee or its nominee or custodian endorsed to, or registered in the
name of, the Indenture Trustee or its nominee or custodian or endorsed in blank,
or to another person, other than a “securities intermediary” (as defined in
Section 8-102(a)(14) of the UCC), who acquires possession of the certificated
security on behalf of the Indenture Trustee or its nominee or custodian or,
having previously acquired possession of the certificate, acknowledges that it
holds for the Indenture Trustee or its nominee or custodian or (ii) by delivery
thereof to a “securities intermediary”, endorsed to or registered in the name of
the Indenture Trustee or its nominee or custodian, and the making by such
“securities intermediary” of entries on its books and records identifying such
certificated securities as belonging to the Indenture Trustee or its nominee or
custodian and the sending by such “securities intermediary” of a confirmation of
the purchase of such certificated security by the Indenture Trustee or its
nominee or custodian (all of the foregoing, “Physical Property”), and, in any
event, any such Physical Property in registered

 

   7   

Appendix A to the Sale and Servicing

Agreement



--------------------------------------------------------------------------------

form shall be in the name of the Indenture Trustee or its nominee or custodian;
and such additional or alternative procedures as may hereafter become
appropriate to effect the complete transfer of ownership of any such Trust
Account Property to the Indenture Trustee or its nominee or custodian,
consistent with changes in applicable law or regulations or the interpretation
thereof;

(b) with respect to any securities issued by the U.S. Treasury, the Federal Home
Loan Mortgage Corporation, the Federal National Mortgage Association or the
other government agencies, instrumentalities and establishments of the United
States identified in Appendix A to Federal Reserve Bank Operating Circular No. 7
as in effect from time to time that is a “book-entry security” (as such term is
defined in Federal Reserve Bank Operating Circular No. 7) held in a securities
account and eligible for transfer through the Fedwire® Securities Service
operated by the Federal Reserve System pursuant to Federal book-entry
regulations, the following procedures, all in accordance with applicable law,
including applicable Federal regulations and Articles 8 and 9 of the UCC:
book-entry registration of such Trust Account Property to an appropriate
securities account maintained with a Federal Reserve Bank by a “participant” (as
such term is defined in Federal Reserve Bank Operating Circular No. 7) that is a
“depository institution” (as defined in Section 19(B)(1)(A) of the Federal
Reserve Act) pursuant to applicable Federal regulations, and issuance by such
depository institution of a deposit advice or other written confirmation of such
book-entry registration to the Indenture Trustee or its nominee or custodian of
the purchase by the Indenture Trustee or its nominee or custodian of such
book-entry securities; the making by such depository institution of entries in
its books and records identifying such book entry security held through the
Federal Reserve System pursuant to Federal book-entry regulations or a security
entitlement thereto as belonging to the Indenture Trustee or its nominee or
custodian and indicating that such depository institution holds such Trust
Account Property solely as agent for the Indenture Trustee or its nominee or
custodian; and such additional or alternative procedures as may hereafter become
appropriate to effect complete transfer of ownership of any such Trust Account
Property to the Indenture Trustee or its nominee or custodian, consistent with
changes in applicable law or regulations or the interpretation thereof; and

(c) with respect to any item of Trust Account Property that is an uncertificated
security (as defined in Section 8-102(a)(18) of the UCC) and that is not
governed by clause (b) above, (i) registration on the books and records of the
issuer thereof in the name of the Indenture Trustee or its nominee or custodian,
or (ii) registration on the books and records of the issuer thereof in the name
of another person, other than a securities intermediary, who acknowledges that
it holds such uncertificated security for the benefit of the Indenture Trustee
or its nominee or custodian.

“Depositor” means the Seller in its capacity as Depositor under the Trust
Agreement.

“Determination Date” means the second Business Day preceding the related Payment
Date, beginning August 16, 2018.

“Dollar” and “$” mean lawful currency of the United States of America.

“DTC” means The Depository Trust Company, and its successors.

 

   8   

Appendix A to the Sale and Servicing

Agreement



--------------------------------------------------------------------------------

“Eligible Account” means either (a) a segregated account with an Eligible
Institution or (b) a segregated trust account with the corporate trust
department of a depository institution acting in its fiduciary capacity
organized under the laws of the United States of America or any one of the
states thereof or the District of Columbia (or any domestic branch of a foreign
bank), having corporate trust powers and acting as trustee for funds deposited
in such account, so long as the long-term unsecured debt of such depository
institution shall have a credit rating from S&P of at least “BBB” and from Fitch
in one of its generic rating categories which signifies investment grade. Any
such trust account may be maintained with the Owner Trustee, the Indenture
Trustee or any of their respective Affiliates, if such accounts meet the
requirements described in clause (b) of the preceding sentence.

“Eligible Institution” means a depository institution or trust company (which
may be the Owner Trustee, the Indenture Trustee or any of their respective
Affiliates) organized under the laws of the United States of America or any one
of the states thereof or the District of Columbia (or any domestic branch of a
foreign bank) (a) which at all times has either (i) a long-term senior unsecured
debt rating of “AA-” or better by S&P and “AA-” or better by Fitch or such other
rating that is acceptable to each Rating Agency, as evidenced by a letter from
such Rating Agency to the Issuer or the Indenture Trustee, (ii) a certificate of
deposit rating of “A-1” by S&P and “F-1+” by Fitch or (iii) such other rating
that is acceptable to each Rating Agency, as evidenced by a letter from such
Rating Agency to the Issuer or the Indenture Trustee and (b) whose deposits are
insured by the Federal Deposit Insurance Corporation; provided, that a foreign
financial institution shall be deemed to satisfy clause (b) if such foreign
financial institution meets the requirements of Rule 13k-1(b)(1) under the
Exchange Act (17 CFR §240.13k-1(b)(1)).

“Eligible Receivable” means a Receivable meeting all of the criteria set forth
on Schedule I of each of the Purchase Agreement and the Sale and Servicing
Agreement as of the Closing Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Event of Default” has the meaning set forth in Section 5.1 of the Indenture.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Act Reports” means any reports on Form 10-D, Form 8-K and Form 10-K
filed or to be filed by the Seller with respect to the Issuer under the Exchange
Act.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date hereof (or
any amended or successor provisions that are substantially similar), any current
or future regulations or official interpretations thereunder or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any published intergovernmental agreement
entered into in connection with the implementation the foregoing and any fiscal
or regulatory legislation, rules or official practices adopted pursuant to such
published intergovernmental agreement.

“FATCA Withholding Tax” means any withholding or deduction required pursuant to
FATCA.

 

   9   

Appendix A to the Sale and Servicing

Agreement



--------------------------------------------------------------------------------

“Final Scheduled Payment Date” means, with respect to (i) the Class A-1 Notes,
the Class A-1 Final Scheduled Payment Date, (ii) the Class A-2-A Notes, the
Class A-2-A Final Scheduled Payment Date, (iii) the Class A-2-B Notes, the
Class A-2-B Final Scheduled Payment Date, (iv) the Class A-3 Notes, the
Class A-3 Final Scheduled Payment Date and (v) the Class A-4 Notes, the
Class A-4 Final Scheduled Payment Date.

“Financed Vehicle” means an automobile minivan or sport utility vehicle,
together with all accessions thereto, securing an Obligor’s indebtedness under
the applicable Receivable.

“Fitch” means Fitch Ratings, Inc., or any successor that is a nationally
recognized statistical rating organization.

“Form 10-D Disclosure Item” means, with respect to any Person, (a) any legal
proceedings pending against such Person or of which any property of such Person
is then subject, or (b) any proceedings known to be contemplated by governmental
authorities against such Person or of which any property of such Person would be
subject, in each case that would be material to the Noteholders.

“GAAP” means generally accepted accounting principles in the USA, applied on a
materially consistent basis.

“Governmental Authority” means any (a) Federal, state, municipal, foreign or
other governmental entity, board, bureau, agency or instrumentality,
(b) administrative or regulatory authority (including any central bank or
similar authority) or (c) court or judicial authority.

“Grant” means mortgage, pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create, grant a lien upon and a security
interest in and right of set-off against, deposit, set over and confirm pursuant
to the Indenture. A Grant of the Collateral or of any other agreement or
instrument shall include all rights, powers and options (but none of the
obligations) of the Granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other moneys payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the Granting party or otherwise and generally to do
and receive anything that the Granting party is or may be entitled to do or
receive thereunder or with respect thereto. Other forms of the verb “to Grant”
shall have correlative meanings.

“Hague Securities Convention” means the Hague Convention on the Law Applicable
to Certain Rights in Respect of Securities held with an Intermediary (concluded
July 5, 2006).

“Holder” means, as the context may require, the Certificateholder or a
Noteholder or both.

“Indenture” means the Indenture, dated as of the Closing Date, between the
Issuer and Indenture Trustee, as the same may be amended and supplemented from
time to time.

 

   10   

Appendix A to the Sale and Servicing

Agreement



--------------------------------------------------------------------------------

“Indenture Trustee” means Citibank, N.A., a national banking association, not in
its individual capacity but as indenture trustee under the Indenture, or any
successor trustee under the Indenture.

“Independent” means, when used with respect to any specified Person, that such
Person (i) is in fact independent of the Issuer, any other obligor upon the
Notes, the Administrator and any Affiliate of any of the foregoing Persons,
(ii) does not have any direct financial interest or any material indirect
financial interest in the Issuer, any such other obligor, the Administrator or
any Affiliate of any of the foregoing Persons and (iii) is not connected with
the Issuer, any such other obligor, the Administrator or any Affiliate of any of
the foregoing Persons as an officer, employee, promoter, underwriter, trustee,
partner, director or Person performing similar functions.

“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in, and otherwise complying
with, the applicable requirements of Section 11.1 of the Indenture, made by an
independent appraiser or other expert appointed by an Issuer Order, and such
opinion or certificate shall state that the signer has read the definition of
“Independent” in this Appendix A and that the signer is Independent within the
meaning thereof.

“Initial Class A-1 Note Balance” means $307,000,000.

“Initial Class A-2-A Note Balance” means $420,000,000.

“Initial Class A-2-B Note Balance” means $100,000,000.

“Initial Class A-3 Note Balance” means $369,000,000.

“Initial Class A-4 Note Balance” means $104,000,000.

“Initial Note Balance” means, for any Class, the Initial Class A-1 Note Balance,
the Initial Class A-2-A Note Balance, the Initial Class A-2-B Note Balance, the
Initial Class A-3 Note Balance and the Initial Class A-4 Note Balance, as
applicable, or with respect to the Notes generally, the sum of the foregoing.

“Initial Reserve Account Deposit Amount” means an amount equal to $1,340,210.50
(0.10% of the Adjusted Pool Balance as of the Closing Date).

“Insurance Policy” means (i) any theft and physical damage insurance policy
maintained by the Obligor under a Receivable, providing coverage against loss or
damage to or theft of the related Financed Vehicle, and (ii) any credit life or
credit disability insurance maintained by an Obligor in connection with any
Receivable.

“Interest Period” means, with respect to any Payment Date, (a) with respect to
the Class A-1 Notes and the Class A-2-B Notes, from and including the Closing
Date (in the case of the first Payment Date) or from and including the most
recent Payment Date to but excluding that Payment Date (for example, for a
Payment Date in June, the Interest Period is from and including the Payment Date
in May to but excluding the Payment Date in June) and (b) for the

 

   11   

Appendix A to the Sale and Servicing

Agreement



--------------------------------------------------------------------------------

Class A-2-A Notes, the Class A-3 Notes and the Class A-4 Notes, from and
including the 20th day of the calendar month preceding such Payment Date (or the
Closing Date in the case of the first Payment Date) to but excluding the 20th
day of the month in which such Payment Date occurs.

“Interest Rate” means (a) with respect to the Class A-1 Notes, the Class A-1
Interest Rate, (b) with respect to the Class A-2-A Notes, the Class A-2-A
Interest Rate, (c) with respect to the Class A-2-B Notes, the Class A-2-B
Interest Rate, (d) with respect to the Class A-3 Notes, the Class A-3 Interest
Rate or (e) with respect to the Class A-4 Notes, the Class A-4 Interest Rate.

“Investor” means (a) with respect to any Book-Entry Note, each related Note
Owner and (b) with respect to any Definitive Note, each related Noteholder.

“Issuer” means Volkswagen Auto Loan Enhanced Trust 2018-1, a Delaware statutory
trust established pursuant to the Trust Agreement and the filing of the
Certificate of Trust, until a successor replaces it and, thereafter, means such
successor.

“Issuer Order” and “Issuer Request” means a written order or request of the
Issuer signed in the name of the Issuer by any one of its Authorized Officers
and delivered to the Indenture Trustee.

“Item 1119 Party” means the Seller, VCI, the Servicer, the Indenture Trustee,
the Owner Trustee, any underwriter of the Notes and any other material
transaction party identified by the Seller or VCI to the Indenture Trustee and
the Owner Trustee in writing.

“LIBOR” means, with respect to any Interest Period, the London interbank offered
rate for deposits in U.S. Dollars having a maturity of one month commencing on
the related LIBOR Determination Date which appears on Bloomberg Screen BTMM Page
(or any successor page) as of 11:00 a.m., London time, on such LIBOR
Determination Date; provided, however, that for the first Interest Period, LIBOR
shall mean an interpolated rate for deposits based on London interbank offered
rates for deposits in U.S. Dollars for a period that corresponds to the actual
number of days in the first Interest Period. If the rates used to determine
LIBOR do not appear on the Bloomberg Screen BTMM Page (or any successor page),
the rates for that day will be determined on the basis of the rates at which
deposits in U.S. Dollars, having a maturity of one month and in a principal
amount of not less than U.S. $1,000,000 are offered at approximately 11:00 a.m.
London time, on such LIBOR Determination Date to prime banks in the London
interbank market by the reference banks. The Indenture Trustee will request the
principal London office of each of such reference banks to provide a quotation
of its rate. If at least two such quotations are provided, the rate for that day
will be the arithmetic mean to the nearest 1/100,000 of 1.00% (0.0000001), with
five one-millionths of a percentage point rounded upward, of all such
quotations. If fewer than two such quotations are provided, the rate for that
day will be the arithmetic mean to the nearest 1/100,000 of 1.00% (0.0000001),
with five one-millionths of a percentage point rounded upward, of the offered
per annum rates that one or more leading banks in New York City, selected by the
Seller, are quoting as of approximately 11:00 a.m., New York City time, on such
LIBOR Determination Date to leading European banks for United States dollar
deposits for that maturity; provided, that if the banks selected as aforesaid
are not quoting as mentioned in this sentence, LIBOR in effect for the
applicable Interest Period will be LIBOR in effect for the previous Interest
Period. The reference banks are the four major banks in the London interbank
market selected by the Seller.

 

   12   

Appendix A to the Sale and Servicing

Agreement



--------------------------------------------------------------------------------

“LIBOR Determination Date” means the second London Business Day prior to the
Closing Date with respect to the first Payment Date and, as to each subsequent
Payment Date, the second London Business Day prior to the immediately preceding
Payment Date.

“Lien” means, for any asset or property of a Person, a lien, charge, excise,
claim, security interest, mortgage, pledge or other encumbrance in, of or on
such asset or property in favor of any other Person, except any Permitted Lien.

“Liquidation Proceeds” means, with respect to any Receivable, (a) insurance
proceeds received by the Servicer with respect to the Insurance Policies,
(b) amounts received by the Servicer in connection with such Receivable pursuant
to the exercise of rights under such Receivable and (c) the monies collected by
the Servicer (from whatever source, including proceeds of a sale of a Financed
Vehicle, a deficiency balance recovered from the Obligor after the charge-off of
such Receivable or as a result of any recourse against the related Dealer, if
any) on such Receivable other than any monthly payments by or on behalf of the
Obligor thereunder or any full or partial prepayment of such Receivable, in the
case of each of the foregoing clauses (a) through (c), net of any expenses
(including, without limitation, any auction, painting, repair or refurbishment
expenses in respect of the related Financed Vehicle) incurred by the Servicer in
connection therewith and any payments required by law to be remitted to the
Obligor; provided, however, that the Repurchase Price for any Receivable shall
not constitute “Liquidation Proceeds”.

“London Business Day” means any day other than a Saturday, Sunday or day on
which banking institutions in London, England are authorized or obligated by law
or government decree to be closed.

“Monthly Remittance Condition” has the meaning set forth in Section 4.2 of the
Sale and Servicing Agreement.

“Net Pool Balance” means, as of any date, the aggregate Outstanding Principal
Balance of all Receivables (other than Defaulted Receivables) of the Issuer on
such date.

“Note” means a Class A-1 Note, Class A-2-A Note, Class A-2-B Note, Class A-3
Note or Class A-4 Note, in each case substantially in the form of Exhibit A to
the Indenture.

“Note Balance” means, with respect to any date of determination, for any Class,
the Class A-1 Note Balance, Class A-2-A Note Balance, Class A-2-B Note Balance,
Class A-3 Note Balance or Class A-4 Note Balance, as applicable, or with respect
to the Notes generally, the sum of all of the foregoing.

“Note Depository Agreement” means the agreement, dated as of the Closing Date,
executed by the Issuer in favor of The Depository Trust Company, as the initial
Clearing Agency relating to the Notes, as the same may be amended or
supplemented from time to time.

 

   13   

Appendix A to the Sale and Servicing

Agreement



--------------------------------------------------------------------------------

“Note Factor” means, with respect to the Notes or any Class of Notes on any
Payment Date, a six-digit decimal figure equal to the Note Balance of the Notes
or such Class of Notes, as applicable, as of the end of the preceding Collection
Period divided by the Note Balance of the Notes or such Class of Notes, as
applicable, as of the Closing Date. The Note Factor will be 1.000000 as of the
Closing Date; thereafter, the Note Factor will decline to reflect reductions in
the Note Balance of the Notes or such Class of Notes, as applicable.

“Note Owner” means, with respect to a Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or a Person maintaining an account with such Clearing Agency
(directly as a Clearing Agency Participant or as an indirect participant, in
each case in accordance with the rules of such Clearing Agency).

“Note Register” and “Note Registrar” have the respective meanings set forth in
Section 2.4 of the Indenture.

“Noteholder” means, as the context requires, all of the Class A-1 Noteholders,
the Class A-2-A Noteholders, the Class A-2-B Noteholders, the Class A-3
Noteholders and the Class A-4 Noteholders, or any of the foregoing.

“Noteholder Direction” has the meaning set forth in Section 7.5(a) of the
Indenture.

“Noteholder FATCA Information” means information sufficient to eliminate the
imposition of, or determine the amount of U.S. withholding tax under FATCA.

“Noteholder Tax Identification Information” means properly completed and signed
tax certifications (generally with respect to U.S. Federal Income Tax, IRS Form
W-9 (or applicable successor form) in the case of a person that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code or the
appropriate IRS Form W-8 (or applicable successor form) in the case of a person
that is not a “United States person” within the meaning of Section 7701(a)(30)
of the Code).

“Noteholders’ Interest Carryover Shortfall” means, with respect to any Payment
Date, the excess of the Noteholders’ Monthly Accrued Interest for the preceding
Payment Date and any outstanding Noteholders’ Interest Carryover Shortfall on
such preceding Payment Date, over the amount in respect of interest that was
actually paid to Noteholders on such preceding Payment Date, plus interest on
the amount of Noteholders’ Monthly Accrued Interest and any outstanding
Noteholders’ Interest Carryover Shortfall due but not paid to Noteholders on the
preceding Payment Date, to the extent permitted by law, at the respective
Interest Rates borne by such Notes for the related Interest Period.

“Noteholders’ Monthly Accrued Interest” means, with respect to any Payment Date,
the aggregate interest accrued for the related Interest Period on the Class A-1
Notes, the Class A-2-A Notes, the Class A-2-B Notes, the Class A-3 Notes and the
Class A-4 Notes at the respective Interest Rate for such Class on the Note
Balance of the Notes of each such Class on the immediately preceding Payment
Date (or the Closing Date, in the case of the First Interest Period), after
giving effect to all payments of principal to the Noteholders of the Notes of
such Class on or prior to such preceding Payment Date.

 

   14   

Appendix A to the Sale and Servicing

Agreement



--------------------------------------------------------------------------------

“Obligor” means, for any Receivable, each Person obligated to pay such
Receivable.

“Officer’s Certificate” means (i) with respect to the Issuer, a certificate
signed by any Authorized Officer of the Issuer and (ii) with respect to the
Seller or the Servicer, a certificate signed by the chairman of the board, the
president, any executive vice president, any vice president, the treasurer, any
assistant treasurer or the controller of the Seller or the Servicer, as
applicable.

“Opinion of Counsel” means one or more written opinions of counsel who may,
except as otherwise expressly provided in the Indenture or any other applicable
Transaction Document, be employees of or counsel to the Issuer, the Servicer,
the Seller or the Administrator, and which opinion or opinions comply with any
applicable requirements of the Transaction Documents and are in form and
substance reasonably satisfactory to the recipient(s). Opinions of Counsel need
address matters of law only and may be based upon stated assumptions as to
relevant matters of fact.

“Optional Purchase” has the meaning set forth in Section 8.1 of the Sale and
Servicing Agreement.

“Optional Purchase Price” has the meaning set forth in Section 8.1 of the Sale
and Servicing Agreement.

“Originator” means, with respect to any Receivable, VCI.

“Other Assets” means any assets (or interests therein) (other than the Trust
Estate) conveyed or purported to be conveyed by the Seller to another Person or
Persons other than the Issuer, whether by way of a sale, capital contribution or
by virtue of the granting of a lien.

“Outstanding” means, as of any date, all Notes (or all Notes of an applicable
Class) theretofore authenticated and delivered under the Indenture except:

(i) Notes (or Notes of an applicable Class) theretofore cancelled by the Note
Registrar or delivered to the Note Registrar for cancellation;

(ii) Notes (or Notes of an applicable Class) or portions thereof the payment for
which money in the necessary amount has been theretofore deposited with the
Indenture Trustee or any Paying Agent in trust for the related Noteholders
(provided, however, that if such Notes are to be redeemed, notice of such
redemption has been duly given pursuant to the Indenture or provision therefor,
satisfactory to the Indenture Trustee, has been made); and

(iii) Notes (or Notes of an applicable Class) in exchange for or in lieu of
other Notes (or Notes of such Class) that have been authenticated and delivered
pursuant to the Indenture unless proof satisfactory to the Indenture Trustee is
presented that any such Notes are held by a bona fide purchaser; provided that
in determining whether Noteholders holding the requisite aggregate principal
balance of Outstanding Notes have given any request, demand, authorization,
direction, notice, consent, vote or waiver hereunder or under any Transaction
Document, Notes owned by the Issuer, the Seller, any Certificateholder, the
Servicer, the Administrator or any of their respective Affiliates shall be
disregarded and deemed not to be Outstanding unless all of the

 

   15   

Appendix A to the Sale and Servicing

Agreement



--------------------------------------------------------------------------------

Notes are then owned by the Issuer, the Seller, any Certificateholder, the
Servicer, the Administrator or any of their respective Affiliates, except that,
in determining whether the Indenture Trustee shall be protected in relying upon
any such request, demand, authorization, direction, notice, consent, vote or
waiver, only Notes that a Responsible Officer of the Indenture Trustee knows to
be so owned shall be so disregarded. Notes so owned that have been pledged in
good faith may be regarded as Outstanding if the pledgee thereof establishes to
the satisfaction of the Indenture Trustee such pledgee’s right so to act with
respect to such Notes and that such pledgee is not the Issuer, the Seller, any
Certificateholder, the Servicer, the Administrator or any of their respective
Affiliates.

“Outstanding Principal Balance” means, with respect to any Receivable as of any
date, the outstanding principal balance of such Receivable calculated in
accordance with the Customary Servicing Practices.

“Owner Trustee” means Deutsche Bank Trust Company Delaware, a Delaware banking
corporation, not in its individual capacity but solely as owner trustee under
the Trust Agreement, and any successor Owner Trustee thereunder.

“Paying Agent” means the Indenture Trustee or any other Person that meets the
eligibility standards for the Indenture Trustee set forth in Section 6.11 of the
Indenture and is authorized by the Issuer to make the payments to and
distributions from the Principal Distribution Account, including the payment of
principal of or interest on the Notes on behalf of the Issuer.

“Payment Date” means the 20th day of each calendar month beginning August 20,
2018; provided, however, whenever a Payment Date would otherwise be a day that
is not a Business Day, the Payment Date shall be the next Business Day. As used
herein, the “related” Payment Date with respect to a Collection Period shall be
deemed to be the Payment Date which follows such Collection Period.

“Payment Default” has the meaning set forth in Section 5.4(a) of the Indenture.

“Permitted Investments” means (i) evidences of indebtedness, maturing within
thirty (30) days after the date of loan thereof, issued by, or guaranteed by the
full faith and credit of, the federal government of the USA, (ii) repurchase
agreements with banking institutions or broker-dealers registered under the
Exchange Act which are fully secured by obligations of the kind specified in
clause (i), (iii) money market funds (a) rated not lower than the highest rating
category from S&P and the highest rating category from Fitch, or (b) which are
otherwise acceptable to each Rating Agency, except with respect to Fitch, as
evidenced by a letter from such Rating Agency to the Issuer or the Indenture
Trustee, (iv) commercial paper (including commercial paper of any Affiliate of
the Seller, the Servicer, the Indenture Trustee or the Owner Trustee) rated, at
the time of the investment or contractual commitment to invest therein, at least
“A-1+” (or the equivalent) by S&P and at least “F1+” (or the equivalent) by
Fitch or (v) such other investments acceptable to each Rating Agency, as
evidenced by a letter from such Rating Agency to the Issuer or the Indenture
Trustee.

 

   16   

Appendix A to the Sale and Servicing

Agreement



--------------------------------------------------------------------------------

“Permitted Liens” means (a) the interest of the parties under the Transaction
Documents, (b) any liens for taxes not due and payable or the amount of which is
being contested in good faith by appropriate proceedings and (c) any liens of
mechanics, suppliers, vendors, materialmen, laborers, employees, repairmen and
other like liens securing obligations which are not due and payable or the
amount or validity of which is being contested in good faith by appropriate
proceedings.

“Person” means any individual, corporation, limited liability company, estate,
partnership, joint venture, association, joint stock company, trust (including
any beneficiary thereof), unincorporated organization or government or any
agency or political subdivision thereof.

“Physical Property” has the meaning specified in the definition of “Delivery”
above.

“Predecessor Note” means, with respect to any particular Note, every previous
Note evidencing all or a portion of the same debt as that evidenced by such
particular Note; provided, however, for the purpose of this definition, any Note
authenticated and delivered under Section 2.5 of the Indenture in lieu of a
mutilated, destroyed, lost or stolen Note shall be deemed to evidence the same
debt as the mutilated, destroyed, lost or stolen Note.

“Principal Distribution Account” means the account by that name established and
maintained pursuant to Section 4.1 of the Sale and Servicing Agreement.

“Principal Distribution Amount” will mean, for any Payment Date, an amount equal
to the excess, if any, of (a) the Adjusted Pool Balance as of the end of the
Collection Period preceding the related Collection Period, or as of the Cut-Off
Date, in the case of the first Collection Period, over (b) the Adjusted Pool
Balance as of the end of the related Collection Period, together with any
portion of the Principal Distribution Amount that was to be distributed as such
on any prior Payment Date but was not so distributed because sufficient funds
were not available to make such distribution; provided, that if the Servicer
specifies in the related Servicer’s Certificate that amounts on deposit in the
Reserve Account will be included in the Reserve Account Draw Amount on any
Payment Date in accordance with the provisions set forth in the second sentence
of the definition of Reserve Account Draw Amount, then, the Principal
Distribution Amount for such Payment Date will mean an amount equal to the
aggregate unpaid Note Balance of all of the outstanding classes of Notes;
provided, further, that the Principal Distribution Amount on and after the Final
Scheduled Payment Date of any Class of Notes shall not be less than the amount
that is necessary to reduce the outstanding amount of that Class of Notes to
zero.

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

“Purchase Agreement” means the Purchase Agreement dated as of the Closing Date
between VCI and the Seller, as amended, modified or supplemented from time to
time.

“Purchased Assets” has the meaning set forth in Section 2.1 of the Purchase
Agreement.

“Rating Agency” means either or each of Fitch and S&P, as indicated by the
context.

 

   17   

Appendix A to the Sale and Servicing

Agreement



--------------------------------------------------------------------------------

“Rating Agency Condition” means, with respect to any event or circumstance and
each Rating Agency, either (a) written confirmation (which may be in the form of
a letter, press release or other publication, or a change in such Rating
Agency’s published ratings criteria to this effect) by such Rating Agency that
the occurrence of such event or circumstance will not cause it to downgrade,
qualify or withdraw its rating assigned to any of the Notes or (b) that such
Rating Agency shall have been given notice of such event or circumstance at
least ten days prior to the occurrence of such event or circumstance (or, if ten
days’ advance notice is impracticable, as much advance notice as is practicable)
and such Rating Agency shall not have issued any written notice that the
occurrence of such event or circumstance will itself cause it to downgrade,
qualify or withdraw its rating assigned to the Notes. In the event that Fitch is
a Rating Agency, Fitch shall be given notice of any event or circumstance in
accordance with clause (b) of the preceding sentence. Notwithstanding the
foregoing, no Rating Agency has any duty to review any notice given with respect
to any event, and it is understood that such Rating Agency may not actually
review notices received by it prior to or after the expiration of the ten
(10) day period described in (b) above. Further, each Rating Agency retains the
right to downgrade, qualify or withdraw its rating assigned to all or any of the
Notes at any time in its sole judgment even if the Rating Agency Condition with
respect to an event had been previously satisfied pursuant to clause (a) or
clause (b) above.

“Receivable” means any motor vehicle retail installment sales contract or
installment loan with respect to a new or used automobile, minivan or sport
utility vehicle which shall appear on the Schedule of Receivables and all
Related Security in connection therewith which has not been released from the
lien of the Indenture.

“Receivable Files” has the meaning set forth in Section 2.5(a) of the Sale and
Servicing Agreement.

“Record Date” means, unless otherwise specified in any Transaction Document,
with respect to any Payment Date or Redemption Date, (i) for any Definitive
Notes and for the Certificates, the close of business on the last Business Day
of the calendar month immediately preceding the calendar month in which such
Payment Date or Redemption Date occurs and (ii) for any Book-Entry Notes, the
close of business on the Business Day immediately preceding such Payment Date or
Redemption Date.

“Redemption Date” means, in the case of a redemption of the Notes pursuant to
Section 10.1 of the Indenture, the Payment Date specified by the Administrator
or the Issuer pursuant to Section 10.1 of the Indenture.

“Redemption Price” means an amount equal to the sum of (a) the unpaid Note
Balance redeemed plus (b) accrued and unpaid interest thereon at the applicable
Interest Rate for the Notes being so redeemed, up to but excluding the
Redemption Date.

“Registered Holder” means the Person in whose name a Note is registered on the
Note Register on the related Record Date.

 

   18   

Appendix A to the Sale and Servicing

Agreement



--------------------------------------------------------------------------------

“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1110-229.1123, as such regulation may be amended from time
to time and subject to such clarification and interpretation as have been
provided by the Commission in the adopting release (Asset-Backed Securities,
Securities Act Release No. 33-8518. 70 Fed. Reg. 1,506, 1,531 (January 7, 2005))
or by the staff of the Commission, or as may be provided in writing by the
Commission or its staff from time to time.

“Related Security” means, for any Receivable, (i) the security interest in the
related Financed Vehicle, (ii) any proceeds from claims on any Insurance Policy
(if such Receivable became a Defaulted Receivable after the Cut-Off Date), (iii)
any other property securing the Receivables, (iv) all rights of the Originator
against the related Dealer and (v) all proceeds of the foregoing.

“Reportable Event” means any event required to be reported on Form 8-K, and in
any event, the following:

(a) entry into a material definitive agreement related to the Issuer or the
Notes or an amendment to a Transaction Document, even if the Seller is not a
party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(3) of Regulation AB);

(b) termination of a Transaction Document (other than by expiration of the
agreement on its stated termination date or as a result of all parties
completing their obligations under such agreement), even if the Seller is not a
party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(3) of Regulation AB);

(c) with respect to the Servicer only, the occurrence of a Servicer Replacement
Event;

(d) an Event of Default;

(e) the resignation, removal, replacement, or substitution of the Indenture
Trustee or the Owner Trustee; and

(f) with respect to the Indenture Trustee only, a required distribution to
holders of the Notes is not made as of the required Payment Date under the
Indenture.

“Repurchase Price” means, with respect to any Repurchased Receivable, a price
equal to the Outstanding Principal Balance of such Receivable (calculated
without giving effect to the second sentence of the definition of “Defaulted
Receivable”) plus any unpaid accrued interest related to such Receivable accrued
to and including the end of the Collection Period preceding the date that such
Repurchased Receivable was purchased by VCI, the Servicer or the Seller, as
applicable.

“Repurchased Receivable” means a Receivable purchased by VCI pursuant to
Section 3.3 of the Purchase Agreement, by the Servicer pursuant to Section 3.6
of the Sale and Servicing Agreement or by the Seller pursuant to Section 2.4 of
the Sale and Servicing Agreement.

 

   19   

Appendix A to the Sale and Servicing

Agreement



--------------------------------------------------------------------------------

“Requested Party” has the meaning set forth in Section 9.24 of the Sale and
Servicing Agreement.

“Requesting Party” has the meaning set forth in Section 9.24 of the Sale and
Servicing Agreement.

“Required Rate” means (i) with respect to any Payment Date on or prior to the
Payment Date on which the outstanding principal amount of the Class A-2-B Notes
is reduced to zero, 6.85%, and (ii) with respect to any Payment Date after the
date on which the outstanding principal amount of the Class A-2-B Notes is
reduced to zero, 6.35%.

“Reserve Account” means the account designated as such, established and
maintained pursuant to Section 4.1 of the Sale and Servicing Agreement.

“Reserve Account Draw Amount” means, for any Payment Date, the amount withdrawn
from the Reserve Account, equal to the lesser of (a) the Available Funds
Shortfall Amount, if any, or (b) the amount on deposit in the Reserve Account on
such Payment Date. In addition, if the sum of the amount in the Reserve Account
and the amount of remaining Available Funds after payment of the amounts set
forth in clauses first through fifth of Section 4.4(a) of the Sale and Servicing
Agreement would be sufficient to pay in full the aggregate unpaid Note Balance
of all of the outstanding Classes of Notes, then the Reserve Account Draw Amount
will, if so specified by the Servicer in the Servicer’s Certificate, include all
amounts on deposit in the Reserve Account.

“Reserve Account Excess Amount” means, with respect to any Payment Date, means
an amount equal to the excess, if any, of (a) the amount of cash or other
immediately available funds in the Reserve Account on that Payment Date, after
giving effect to all deposits to and withdrawals from the Reserve Account
relating to that Payment Date, over (b) the Specified Reserve Account Balance
with respect to that Payment Date.

“Responsible Officer” means, (a) with respect to the Indenture Trustee, any
officer within the corporate trust department of the Indenture Trustee,
including any vice president, assistant vice president, assistant secretary,
assistant treasurer, trust officer or any other officer of the Indenture Trustee
who customarily performs functions similar to those performed by the persons who
at the time shall be such officers, respectively, or to whom any corporate trust
matter is referred because of such person’s knowledge of and familiarity with
the particular subject and who, in each case, shall have direct responsibility
for the administration of the Indenture, (b) with respect to the Owner Trustee,
any officer within the Corporate Trust Office of the Owner Trustee, including
any Managing Director, Director, Vice President, Assistant Vice President,
Assistant Treasurer, Assistant Secretary or Associate, or any other officer
customarily performing functions similar to those performed by any of the above
designated officers and also, with respect to a particular matter, any other
officer to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject and, in each case, having direct
responsibility for the administration of the Issuer, and (c) with respect to the
Servicer or Seller, any officer of such Person having direct responsibility for
the transactions contemplated by the Transaction Documents, including the
President, Treasurer or Secretary or any Vice President, Controller, Assistant
Vice President, Assistant Treasurer, Assistant

 

   20   

Appendix A to the Sale and Servicing

Agreement



--------------------------------------------------------------------------------

Secretary, or any other officer customarily performing functions similar to
those performed by any of the above designated officers and also, with respect
to a particular matter, any other officer to whom such matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject.

“Review Conditions” means (i) the Delinquency Percentage for any Payment Date
exceeds the Delinquency Trigger for that Payment Date and (ii) the required
percentage of Noteholders or Note Owners, as applicable, have voted to direct an
Asset Review of the Subject Receivables.

“Review Notice” means the notice delivered by the Indenture Trustee in
accordance with Section 7.5(b) of the Indenture to the Asset Representations
Reviewer and the Servicer directing the Asset Representations Reviewer to
perform an Asset Review.

“Review Report” shall have the meaning assigned to such term in Section 3.07 of
the Asset Representations Review Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement, dated as
of the Closing Date, among the Seller, the Issuer, the Servicer and the
Indenture Trustee, as the same may be amended, modified or supplemented from
time to time.

“Sarbanes Certification” has the meaning set forth in Section 9.21(b)(iii) of
the Sale and Servicing Agreement.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended, modified
or supplemented from time to time, and any successor law thereto.

“Schedule of Receivables” means the schedule of Receivables transferred to the
Issuer on the Closing Date.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” means Volkswagen Auto Lease/Loan Underwritten Funding, LLC, a Delaware
limited liability company.

“Servicer” means VCI, initially, and any replacement Servicer appointed pursuant
to the Sale and Servicing Agreement.

“Servicer Replacement Event” means any one or more of the following that shall
have occurred and be continuing:

(a) any failure by the Servicer to deliver or cause to be delivered any required
payment to the Indenture Trustee for distribution to the Noteholders, which
failure continues unremedied for ten Business Days after discovery thereof by a
Responsible Officer of the Servicer or receipt by the Servicer of written notice
thereof from the Indenture Trustee or Noteholders evidencing a majority of the
aggregate principal balance of the Outstanding Notes;

 

   21   

Appendix A to the Sale and Servicing

Agreement



--------------------------------------------------------------------------------

(b) any failure by the Servicer to duly observe or perform in any material
respect any other of its covenants or agreements in the Sale and Servicing
Agreement, which failure materially and adversely affects the rights of the
Issuer or the Noteholders, and which continues unremedied for 90 days after
discovery thereof by a Responsible Officer of the Servicer or receipt by the
Servicer of written notice thereof from the Indenture Trustee or Noteholders
evidencing a majority of the aggregate principal balance of the Outstanding
Notes;

(c) any representation or warranty of the Servicer made in any Transaction
Document to which the Servicer is a party or by which it is bound or any
certificate delivered pursuant to the Sale and Servicing Agreement proves to
have been incorrect in any material respect when made, which failure materially
and adversely affects the rights of the Issuer or the Noteholders, and which
failure continues unremedied for 90 days after discovery thereof by a
Responsible Officer of the Servicer or receipt by the Servicer of written notice
thereof from the Indenture Trustee or Noteholders evidencing a majority of the
aggregate principal balance of the Outstanding Notes, (it being understood that
any repurchase of a Receivable by VCI pursuant to Section 3.3 of the Purchase
Agreement, by the Seller pursuant to Section 2.4 of the Sale and Servicing
Agreement or by the Servicer pursuant to Section 3.6 of the Sale and Servicing
Agreement shall be deemed to remedy any incorrect representation or warranty
with respect to such Receivable); or

(d) the Servicer suffers a Bankruptcy Event;

provided, however, that a delay or failure of performance referred to under
clauses (a), (b) or (c) above for a period of 120 days will not constitute a
Servicer Replacement Event if such delay or failure was caused by force majeure
or other similar occurrence. The existence or occurrence of any “material
instance of noncompliance” (within the meaning of Item 1122 of Regulation AB)
shall not create any presumption that any event in clauses (a), (b) or (c) above
has occurred.

“Servicer’s Certificate” means the certificate delivered pursuant to Section 3.8
of the Sale and Servicing Agreement.

“Servicing Criteria” shall mean the “servicing criteria” set forth in Item
1122(d) of Regulation AB.

“Servicing Fee” means, for any Payment Date, the product of (A) one-twelfth (or,
in the case of the first Payment Date, one-sixth), (B) the Servicing Fee Rate
and (C) the Net Pool Balance as of the first day of the related Collection
Period (or, in the case of the first Payment Date, as of the Cut-Off Date).

“Servicing Fee Rate” means 1.00% per annum.

“Simple Interest Method” means the method of calculating interest due on a motor
vehicle receivable on a daily basis based on the actual outstanding principal
balance of the receivable on that date.

“Simple Interest Receivable” means any motor vehicle receivable pursuant to
which the payments due from the Obligors during any month are allocated between
interest, principal and other charges based on the actual date on which a
payment is received and for which interest is calculated using the Simple
Interest Method.

 

   22   

Appendix A to the Sale and Servicing

Agreement



--------------------------------------------------------------------------------

“Specified Reserve Account Balance” means, as of the Closing Date,
$1,340,210.50, and for any Payment Date, the lesser of (a) $6,701,052.49 (0.50%
of the Adjusted Pool Balance as of the Closing Date) and (b) the aggregate
outstanding principal balance of the Notes after giving effect to all payments
of principal on such Payment Date.

“S&P” means S&P Global Ratings, or any successor that is a nationally recognized
statistical rating organization.

“Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware Code, 12
Del. Code § 3801 et seq.

“Sub-Servicer” means any Affiliate of the Servicer or any sub-contractor to whom
any or all duties of the Servicer (including, without limitation, its duties as
custodian) under the Transaction Documents have been delegated in accordance
with Section 6.5 of the Sale and Servicing Agreement.

“Subject Receivables” means, for any Asset Review, all Receivables outstanding
and held by the Issuer which are 60 or more days delinquent as of the first day
on which the Review Conditions are satisfied (as determined in accordance with
the Servicer’s Customary Servicing Practices); provided, however, that any
Receivable that becomes a Repurchased Receivable or is paid off after such date
will no longer be a Subject Receivable.

“Supplemental Servicing Fees” means any and all (i) late fees, (ii) extension
fees, (iii) non-sufficient funds charges and (iv) any and all other
administrative fees or similar charges allowed by applicable law with respect to
any Receivable.

“Tax Information” means information and/or properly completed and signed tax
certifications sufficient to eliminate the imposition of or to determine the
amount of any withholding of tax, including FATCA Withholding Tax.

“Test Fail” shall have the meaning assigned to such term in the Asset
Representations Review Agreement.

“TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended
and as in force on the date hereof, unless otherwise specifically provided.

“Transaction Documents” means the Indenture, the Notes, the Note Depository
Agreement, the Sale and Servicing Agreement, the Purchase Agreement, the
Administration Agreement, the Trust Agreement and the Asset Representations
Review Agreement, as the same may be amended or modified from time to time.

“Transaction Parties” means the Administrator, the Depositor, the Issuer, the
Originator, the Servicer, the underwriters and their respective Affiliates.

 

   23   

Appendix A to the Sale and Servicing

Agreement



--------------------------------------------------------------------------------

“Transferred Assets” means (a) the Purchased Assets, (b) all of the Seller’s
rights under the Purchase Agreement and (c) all proceeds of the foregoing.

“Trust Accounts” has the meaning set forth in Section 4.1 of the Sale and
Servicing Agreement.

“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, Physical Property, book-entry securities, uncertificated securities or
otherwise), and all proceeds of the foregoing.

“Trust Agreement” means the Trust Agreement, dated as of October 17, 2017, as
amended and restated on January 10, 2018, and as further amended and restated by
the Amended and Restated Trust Agreement, dated as of the Closing Date, between
the Seller and the Owner Trustee, as the same may be amended and supplemented
from time to time.

“Trust Estate” means all money, accounts, chattel paper, general intangibles,
goods, instruments, investment property and other property of the Issuer,
including without limitation (i) the Receivables acquired by the Issuer under
the Sale and Servicing Agreement, the Related Security relating thereto and
Collections thereon after the Cut-Off Date, (ii) the Receivable Files, (iii) the
rights of the Issuer to the funds on deposit from time to time in the Trust
Accounts and any other account or accounts established pursuant to the Indenture
or Sale and Servicing Agreement and all cash, investment property and other
property from time to time credited thereto and all proceeds thereof (including
investment earnings, net of losses and investment expenses, on amounts on
deposit therein), (iv) the rights of the Seller, as buyer, under the Purchase
Agreement, (v) the rights of the Issuer under the Sale and Servicing Agreement
and the Administration Agreement and (ix) all proceeds of the foregoing.

“UCC” means, unless the context otherwise requires, the Uniform Commercial Code
as in effect in the relevant jurisdiction, as amended from time to time.

“Underwriting Agreement” means the Underwriting Agreement, dated as of June 27,
2018, between J.P. Morgan Securities LLC, on behalf of itself and as a
representative of the several underwriters named therein, VCI and the Seller.

“United States” or “USA” means the United States of America (including all
states, the District of Columbia and political subdivisions thereof).

“U.S. Tax Person” means a Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code, generally including:

(a) a citizen or resident of the United States;

(b) a corporation or partnership organized in or under the laws of the United
States, any State or the District of Columbia;

(c) an estate, the income of which is includible in gross income for United
States tax purposes, regardless of its source; or

 

   24   

Appendix A to the Sale and Servicing

Agreement



--------------------------------------------------------------------------------

(d) a trust if a U.S. court is able to exercise primary supervision over the
administration of the trust and one or more United States persons have the
authority to control all substantial decisions of the trust or a trust that has
properly elected to be treated as a United States person.

“VCI” means VW Credit, Inc., a Delaware corporation, and its successors and
assigns.

“Verification Documents” means, with respect to any Note Owner, a certification
from such Note Owner certifying that such Person is in fact, a Note Owner, as
well as an additional piece of documentation reasonably satisfactory to the
recipient, such as a trade confirmation, account statement, letter from a broker
or dealer or other similar document.

“Yield Supplement Overcollateralization Amount” means, with respect to the
Closing Date and any Payment Date, the dollar amount set forth next to such
Payment Date in the column that corresponds to the Required Rate applicable to
such Payment Date on Schedule X hereto.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Unless otherwise inconsistent with the terms
of this Agreement, all accounting terms used herein shall be interpreted, and
all accounting determinations hereunder shall be made, in accordance with GAAP.
Amounts to be calculated hereunder shall be continuously recalculated at the
time any information relevant to such calculation changes.

 

   25   

Appendix A to the Sale and Servicing

Agreement



--------------------------------------------------------------------------------

SCHEDULE X

YIELD SUPPLEMENT OVERCOLLATERALIZATION AMOUNT

 

     Yield Supplement
Overcollateralization Amount  

Payment Date

   Required Rate of 6.85%      Required Rate of 6.35%  

Closing Date

   $ 104,720,886.52      $ 91,512,428.33  

August 2018

   $ 97,192,960.78      $ 84,890,627.57  

September 2018

   $ 93,533,789.70      $ 81,673,396.44  

October 2018

   $ 89,945,255.48      $ 78,519,260.09  

November 2018

   $ 86,427,291.73      $ 75,428,118.37  

December 2018

   $ 82,979,816.96      $ 72,399,858.89  

January 2019

   $ 79,602,661.98      $ 69,434,290.36  

February 2019

   $ 76,295,522.82      $ 66,531,101.39  

March 2019

   $ 73,058,240.09      $ 63,690,109.75  

April 2019

   $ 69,890,986.92      $ 60,911,435.79  

May 2019

   $ 66,794,047.70      $ 58,195,303.88  

June 2019

   $ 63,767,701.99      $ 55,541,931.85  

July 2019

   $ 60,812,161.53      $ 52,951,476.01  

August 2019

   $ 57,927,662.26      $ 50,424,114.91  

September 2019

   $ 55,114,299.73      $ 47,959,898.97  

October 2019

   $ 52,372,004.53      $ 45,558,722.90  

November 2019

   $ 49,700,946.26      $ 43,220,701.80  

December 2019

   $ 47,101,339.43      $ 40,945,990.73  

January 2020

   $ 44,573,334.74      $ 38,734,691.18  

February 2020

   $ 42,117,088.34      $ 36,586,912.97  

March 2020

   $ 39,732,847.62      $ 34,502,844.69  

April 2020

   $ 37,420,946.83      $ 32,482,751.62  

May 2020

   $ 35,181,656.27      $ 30,526,841.28  

June 2020

   $ 33,015,214.92      $ 28,635,292.95  

July 2020

   $ 30,921,909.59      $ 26,808,326.72  

August 2020

   $ 28,901,877.27      $ 25,046,030.27  

September 2020

   $ 26,955,310.08      $ 23,348,540.47  

October 2020

   $ 25,082,346.75      $ 21,715,944.35  

November 2020

   $ 23,283,057.89      $ 20,148,269.57  

December 2020

   $ 21,557,526.75      $ 18,645,554.98  

January 2021

   $ 19,905,779.43      $ 17,207,791.36  

February 2021

   $ 18,327,619.42      $ 15,834,776.68  

March 2021

   $ 16,822,928.28      $ 14,526,379.54  

April 2021

   $ 15,391,552.72      $ 13,282,438.11  

May 2021

   $ 14,033,089.41      $ 12,102,566.31  

June 2021

   $ 12,747,264.87      $ 10,986,490.59  

July 2021

   $ 11,533,656.00      $ 9,933,800.34  

August 2021

   $ 10,391,776.40      $ 8,944,025.99  

September 2021

   $ 9,320,752.19      $ 8,016,343.88  

 

   X-1   

Appendix A to the Sale and Servicing

Agreement



--------------------------------------------------------------------------------

October 2021

   $ 8,319,031.61      $ 7,149,313.19  

November 2021

   $ 7,385,066.57      $ 6,341,506.03  

December 2021

   $ 6,518,022.45      $ 5,592,146.35  

January 2022

   $ 5,716,947.23      $ 4,900,360.14  

February 2022

   $ 4,980,243.91      $ 4,264,710.96  

March 2022

   $ 4,306,288.30      $ 3,683,745.07  

April 2022

   $ 3,693,399.44      $ 3,155,947.77  

May 2022

   $ 3,139,262.32      $ 2,679,241.28  

June 2022

   $ 2,642,078.77      $ 2,252,018.19  

July 2022

   $ 2,200,169.33      $ 1,872,781.49  

August 2022

   $ 1,811,082.23      $ 1,539,358.41  

September 2022

   $ 1,472,019.20      $ 1,249,262.13  

October 2022

   $ 1,179,551.85      $ 999,433.24  

November 2022

   $ 930,203.34      $ 786,789.81  

December 2022

   $ 721,010.46      $ 608,715.92  

January 2023

   $ 549,030.35      $ 462,628.17  

February 2023

   $ 410,158.95      $ 344,939.48  

March 2023

   $ 299,867.05      $ 251,712.68  

April 2023

   $ 213,196.55      $ 178,628.16  

May 2023

   $ 145,088.66      $ 121,301.45  

June 2023

   $ 93,366.96      $ 77,863.89  

July 2023

   $ 56,326.90      $ 46,855.09  

August 2023

   $ 31,224.95      $ 25,915.51  

September 2023

   $ 15,226.94      $ 12,608.99  

October 2023

   $ 6,114.37      $ 5,056.02  

November 2023

   $ 1,561.51      $ 1,289.39  

December 2023

   $ 0.00      $ 0.00  